Name: Commission Implementing Regulation (EU) 2018/1078 of 30 July 2018 laying down technical information for the calculation of technical provisions and basic own funds for reporting with reference dates from 30 June 2018 until 29 September 2018 in accordance with Directive 2009/138/EC of the European Parliament and of the Council on the taking-up and pursuit of the business of Insurance and Reinsurance (Text with EEA relevance.)
 Type: Implementing Regulation
 Subject Matter: management;  technology and technical regulations;  insurance;  civil law;  trade policy
 Date Published: nan

 31.7.2018 EN Official Journal of the European Union L 194/47 COMMISSION IMPLEMENTING REGULATION (EU) 2018/1078 of 30 July 2018 laying down technical information for the calculation of technical provisions and basic own funds for reporting with reference dates from 30 June 2018 until 29 September 2018 in accordance with Directive 2009/138/EC of the European Parliament and of the Council on the taking-up and pursuit of the business of Insurance and Reinsurance (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Fuctioning of the European Union, Having regard to Directive 2009/138/EC of the European Parliament and of the Council of 25 November 2009 on the taking-up and pursuit of the business of Insurance and Reinsurance (Solvency II) (1), and in particular the third subparagraph of Article 77e(2) thereof, Whereas: (1) In order to ensure uniform conditions for the calculation of technical provisions and basic own funds by insurance and reinsurance undertakings for the purposes of Directive 2009/138/EC, technical information on relevant risk-free interest rate term structures, fundamental spreads for the calculation of the matching adjustment and volatility adjustments should be laid down for every reference date. (2) Insurance and re-insurance undertakings should use the technical information, which is based on market data related to the end of the last month preceding the first reporting reference date to which this Regulation applies. On 5 July 2018, the European Insurance and Occupational Pensions Authority provided the Commission with the technical information related to end of June 2018 market data. That information was published on 5 July 2018 in accordance with Article 77e(1) of Directive 2009/138/EC. (3) Given the need for the immediate availability of the technical information, it is important that this Regulation enters into force as a matter of urgency. (4) For prudential reasons it is necessary that insurance and reinsurance undertakings use the same technical information for calculating technical provisions and basic own funds irrespective of the date on which they report to their competent authorities. This Regulation should therefore apply from the first reporting reference date to which this Regulation applies. (5) To provide legal certainty as soon as possible, it is duly justified on imperative grounds of urgency related to the availability of the relevant risk-free interest rate term structure that measures provided for in this Regulation be adopted in accordance with Article 8, in conjunction with Article 4, of Regulation (EU) No 182/2011 of the European Parliament and of the Council (2), HAS ADOPTED THIS REGULATION: Article 1 1. Insurance and reinsurance undertakings shall use the technical information referred to in paragraph 2 when calculating technical provisions and basic own funds for reporting with reference dates from 30 June 2018 until 29 September 2018. 2. For each relevant currency, the technical information used to calculate the best estimate in accordance with Article 77 of Directive 2009/138/EC, the matching adjustment in accordance with Article 77c of that Directive and the volatility adjustment in accordance with Article 77d of that Directive shall be the following: (a) the relevant risk-free rate term structures set out in Annex I; (b) the fundamental spreads for the calculation of the matching adjustment set out in Annex II; (c) for each relevant national insurance market, the volatility adjustments set out in Annex III. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. It shall apply from 30 June 2018. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 July 2018. For the Commission The President Jean-Claude JUNCKER (1) OJ L 335, 17.12.2009, p. 1. (2) Regulation (EU) No 182/2011 of the European Parliament and of the Council of 16 February 2011 laying down the rules and general principles concerning mechanisms for control by Member States of the Commission's exercise of implementing powers (OJ L 55, 28.2.2011, p. 13). ANNEX I Relevant risk-free interest rate term structures to calculate the best estimate, without any matching adjustment or volatility adjustment Term to maturity (in years) Euro Czech koruna Danish krone Forint Krona Kuna 1  0,353 % 1,300 %  0,363 % 0,693 %  0,425 %  0,028 % 2  0,275 % 1,532 %  0,285 % 1,538 %  0,260 % 0,330 % 3  0,136 % 1,665 %  0,146 % 1,862 %  0,065 % 0,668 % 4 0,016 % 1,754 % 0,006 % 2,150 % 0,126 % 0,967 % 5 0,165 % 1,816 % 0,154 % 2,568 % 0,314 % 1,256 % 6 0,308 % 1,854 % 0,298 % 2,950 % 0,492 % 1,522 % 7 0,444 % 1,879 % 0,434 % 3,221 % 0,656 % 1,755 % 8 0,571 % 1,903 % 0,561 % 3,425 % 0,800 % 1,950 % 9 0,690 % 1,924 % 0,680 % 3,584 % 0,931 % 2,110 % 10 0,789 % 1,940 % 0,779 % 3,703 % 1,048 % 2,242 % 11 0,887 % 1,952 % 0,877 % 3,797 % 1,201 % 2,356 % 12 0,981 % 1,959 % 0,970 % 3,876 % 1,372 % 2,454 % 13 1,062 % 1,962 % 1,051 % 3,941 % 1,540 % 2,540 % 14 1,128 % 1,968 % 1,118 % 3,997 % 1,698 % 2,616 % 15 1,179 % 1,983 % 1,168 % 4,043 % 1,842 % 2,685 % 16 1,215 % 2,008 % 1,204 % 4,082 % 1,972 % 2,747 % 17 1,243 % 2,042 % 1,232 % 4,116 % 2,090 % 2,804 % 18 1,270 % 2,081 % 1,259 % 4,144 % 2,196 % 2,855 % 19 1,300 % 2,124 % 1,290 % 4,168 % 2,291 % 2,903 % 20 1,338 % 2,170 % 1,327 % 4,189 % 2,378 % 2,947 % 21 1,383 % 2,216 % 1,373 % 4,207 % 2,456 % 2,988 % 22 1,435 % 2,263 % 1,425 % 4,223 % 2,528 % 3,025 % 23 1,491 % 2,309 % 1,481 % 4,237 % 2,594 % 3,061 % 24 1,549 % 2,355 % 1,540 % 4,249 % 2,654 % 3,094 % 25 1,609 % 2,400 % 1,599 % 4,260 % 2,709 % 3,125 % 26 1,668 % 2,444 % 1,659 % 4,269 % 2,760 % 3,154 % 27 1,728 % 2,487 % 1,719 % 4,277 % 2,808 % 3,182 % 28 1,786 % 2,528 % 1,778 % 4,284 % 2,852 % 3,208 % 29 1,844 % 2,568 % 1,835 % 4,291 % 2,893 % 3,232 % 30 1,899 % 2,607 % 1,891 % 4,296 % 2,931 % 3,256 % 31 1,954 % 2,644 % 1,946 % 4,301 % 2,967 % 3,278 % 32 2,006 % 2,680 % 1,999 % 4,306 % 3,001 % 3,299 % 33 2,057 % 2,715 % 2,050 % 4,310 % 3,033 % 3,318 % 34 2,107 % 2,748 % 2,099 % 4,313 % 3,062 % 3,337 % 35 2,154 % 2,780 % 2,147 % 4,317 % 3,091 % 3,355 % 36 2,200 % 2,810 % 2,193 % 4,319 % 3,117 % 3,373 % 37 2,244 % 2,840 % 2,237 % 4,322 % 3,142 % 3,389 % 38 2,286 % 2,868 % 2,280 % 4,324 % 3,166 % 3,405 % 39 2,327 % 2,895 % 2,321 % 4,326 % 3,189 % 3,420 % 40 2,366 % 2,922 % 2,360 % 4,328 % 3,210 % 3,434 % 41 2,404 % 2,947 % 2,398 % 4,330 % 3,230 % 3,448 % 42 2,440 % 2,971 % 2,434 % 4,332 % 3,250 % 3,461 % 43 2,475 % 2,994 % 2,469 % 4,333 % 3,268 % 3,474 % 44 2,509 % 3,017 % 2,503 % 4,334 % 3,286 % 3,486 % 45 2,541 % 3,038 % 2,536 % 4,335 % 3,303 % 3,498 % 46 2,572 % 3,059 % 2,567 % 4,336 % 3,319 % 3,509 % 47 2,602 % 3,079 % 2,597 % 4,337 % 3,335 % 3,520 % 48 2,631 % 3,098 % 2,626 % 4,338 % 3,349 % 3,530 % 49 2,659 % 3,117 % 2,654 % 4,339 % 3,364 % 3,540 % 50 2,686 % 3,135 % 2,681 % 4,340 % 3,377 % 3,550 % 51 2,712 % 3,152 % 2,707 % 4,340 % 3,391 % 3,559 % 52 2,737 % 3,169 % 2,732 % 4,341 % 3,403 % 3,569 % 53 2,761 % 3,185 % 2,756 % 4,341 % 3,415 % 3,577 % 54 2,784 % 3,200 % 2,780 % 4,342 % 3,427 % 3,586 % 55 2,807 % 3,215 % 2,802 % 4,342 % 3,438 % 3,594 % 56 2,829 % 3,230 % 2,824 % 4,343 % 3,449 % 3,602 % 57 2,850 % 3,244 % 2,845 % 4,343 % 3,460 % 3,609 % 58 2,870 % 3,258 % 2,866 % 4,343 % 3,470 % 3,617 % 59 2,890 % 3,271 % 2,885 % 4,344 % 3,480 % 3,624 % 60 2,909 % 3,284 % 2,904 % 4,344 % 3,489 % 3,631 % 61 2,927 % 3,296 % 2,923 % 4,344 % 3,498 % 3,637 % 62 2,945 % 3,308 % 2,941 % 4,344 % 3,507 % 3,644 % 63 2,962 % 3,319 % 2,958 % 4,345 % 3,516 % 3,650 % 64 2,979 % 3,331 % 2,975 % 4,345 % 3,524 % 3,656 % 65 2,995 % 3,342 % 2,991 % 4,345 % 3,532 % 3,662 % 66 3,011 % 3,352 % 3,007 % 4,345 % 3,540 % 3,668 % 67 3,027 % 3,363 % 3,023 % 4,345 % 3,548 % 3,674 % 68 3,042 % 3,373 % 3,038 % 4,346 % 3,555 % 3,679 % 69 3,056 % 3,382 % 3,052 % 4,346 % 3,562 % 3,684 % 70 3,070 % 3,392 % 3,066 % 4,346 % 3,569 % 3,689 % 71 3,084 % 3,401 % 3,080 % 4,346 % 3,576 % 3,694 % 72 3,097 % 3,410 % 3,094 % 4,346 % 3,582 % 3,699 % 73 3,110 % 3,419 % 3,107 % 4,346 % 3,589 % 3,704 % 74 3,123 % 3,427 % 3,119 % 4,346 % 3,595 % 3,709 % 75 3,135 % 3,435 % 3,132 % 4,346 % 3,601 % 3,713 % 76 3,147 % 3,443 % 3,144 % 4,346 % 3,607 % 3,718 % 77 3,159 % 3,451 % 3,155 % 4,347 % 3,613 % 3,722 % 78 3,170 % 3,459 % 3,167 % 4,347 % 3,618 % 3,726 % 79 3,181 % 3,466 % 3,178 % 4,347 % 3,624 % 3,730 % 80 3,192 % 3,474 % 3,189 % 4,347 % 3,629 % 3,734 % 81 3,202 % 3,481 % 3,199 % 4,347 % 3,634 % 3,738 % 82 3,213 % 3,488 % 3,210 % 4,347 % 3,639 % 3,742 % 83 3,223 % 3,494 % 3,220 % 4,347 % 3,644 % 3,745 % 84 3,233 % 3,501 % 3,229 % 4,347 % 3,649 % 3,749 % 85 3,242 % 3,507 % 3,239 % 4,347 % 3,654 % 3,752 % 86 3,252 % 3,514 % 3,248 % 4,347 % 3,658 % 3,756 % 87 3,261 % 3,520 % 3,258 % 4,347 % 3,663 % 3,759 % 88 3,270 % 3,526 % 3,267 % 4,347 % 3,667 % 3,763 % 89 3,278 % 3,532 % 3,275 % 4,347 % 3,672 % 3,766 % 90 3,287 % 3,537 % 3,284 % 4,347 % 3,676 % 3,769 % 91 3,295 % 3,543 % 3,292 % 4,347 % 3,680 % 3,772 % 92 3,303 % 3,548 % 3,301 % 4,347 % 3,684 % 3,775 % 93 3,311 % 3,554 % 3,309 % 4,347 % 3,688 % 3,778 % 94 3,319 % 3,559 % 3,316 % 4,347 % 3,692 % 3,781 % 95 3,327 % 3,564 % 3,324 % 4,347 % 3,695 % 3,784 % 96 3,334 % 3,569 % 3,332 % 4,347 % 3,699 % 3,786 % 97 3,342 % 3,574 % 3,339 % 4,348 % 3,703 % 3,789 % 98 3,349 % 3,579 % 3,346 % 4,348 % 3,706 % 3,792 % 99 3,356 % 3,584 % 3,353 % 4,348 % 3,710 % 3,794 % 100 3,363 % 3,589 % 3,360 % 4,348 % 3,713 % 3,797 % 101 3,370 % 3,593 % 3,367 % 4,348 % 3,716 % 3,799 % 102 3,376 % 3,598 % 3,374 % 4,348 % 3,720 % 3,802 % 103 3,383 % 3,602 % 3,380 % 4,348 % 3,723 % 3,804 % 104 3,389 % 3,606 % 3,387 % 4,348 % 3,726 % 3,807 % 105 3,396 % 3,610 % 3,393 % 4,348 % 3,729 % 3,809 % 106 3,402 % 3,615 % 3,399 % 4,348 % 3,732 % 3,811 % 107 3,408 % 3,619 % 3,405 % 4,348 % 3,735 % 3,813 % 108 3,414 % 3,623 % 3,411 % 4,348 % 3,738 % 3,816 % 109 3,419 % 3,627 % 3,417 % 4,348 % 3,741 % 3,818 % 110 3,425 % 3,630 % 3,423 % 4,348 % 3,744 % 3,820 % 111 3,431 % 3,634 % 3,428 % 4,348 % 3,746 % 3,822 % 112 3,436 % 3,638 % 3,434 % 4,348 % 3,749 % 3,824 % 113 3,442 % 3,641 % 3,439 % 4,348 % 3,752 % 3,826 % 114 3,447 % 3,645 % 3,445 % 4,348 % 3,754 % 3,828 % 115 3,452 % 3,649 % 3,450 % 4,348 % 3,757 % 3,830 % 116 3,457 % 3,652 % 3,455 % 4,348 % 3,760 % 3,832 % 117 3,462 % 3,655 % 3,460 % 4,348 % 3,762 % 3,834 % 118 3,467 % 3,659 % 3,465 % 4,348 % 3,764 % 3,835 % 119 3,472 % 3,662 % 3,470 % 4,348 % 3,767 % 3,837 % 120 3,477 % 3,665 % 3,475 % 4,348 % 3,769 % 3,839 % 121 3,482 % 3,668 % 3,480 % 4,348 % 3,772 % 3,841 % 122 3,486 % 3,672 % 3,484 % 4,348 % 3,774 % 3,842 % 123 3,491 % 3,675 % 3,489 % 4,348 % 3,776 % 3,844 % 124 3,496 % 3,678 % 3,493 % 4,348 % 3,778 % 3,846 % 125 3,500 % 3,681 % 3,498 % 4,348 % 3,780 % 3,847 % 126 3,504 % 3,684 % 3,502 % 4,348 % 3,783 % 3,849 % 127 3,509 % 3,686 % 3,507 % 4,348 % 3,785 % 3,851 % 128 3,513 % 3,689 % 3,511 % 4,348 % 3,787 % 3,852 % 129 3,517 % 3,692 % 3,515 % 4,348 % 3,789 % 3,854 % 130 3,521 % 3,695 % 3,519 % 4,348 % 3,791 % 3,855 % 131 3,525 % 3,698 % 3,523 % 4,348 % 3,793 % 3,857 % 132 3,529 % 3,700 % 3,527 % 4,348 % 3,795 % 3,858 % 133 3,533 % 3,703 % 3,531 % 4,348 % 3,797 % 3,860 % 134 3,537 % 3,705 % 3,535 % 4,348 % 3,799 % 3,861 % 135 3,541 % 3,708 % 3,539 % 4,348 % 3,800 % 3,862 % 136 3,544 % 3,710 % 3,542 % 4,348 % 3,802 % 3,864 % 137 3,548 % 3,713 % 3,546 % 4,348 % 3,804 % 3,865 % 138 3,552 % 3,715 % 3,550 % 4,348 % 3,806 % 3,867 % 139 3,555 % 3,718 % 3,553 % 4,348 % 3,808 % 3,868 % 140 3,559 % 3,720 % 3,557 % 4,348 % 3,809 % 3,869 % 141 3,562 % 3,722 % 3,560 % 4,348 % 3,811 % 3,870 % 142 3,566 % 3,725 % 3,564 % 4,348 % 3,813 % 3,872 % 143 3,569 % 3,727 % 3,567 % 4,348 % 3,814 % 3,873 % 144 3,572 % 3,729 % 3,571 % 4,348 % 3,816 % 3,874 % 145 3,576 % 3,732 % 3,574 % 4,348 % 3,818 % 3,875 % 146 3,579 % 3,734 % 3,577 % 4,348 % 3,819 % 3,877 % 147 3,582 % 3,736 % 3,580 % 4,348 % 3,821 % 3,878 % 148 3,585 % 3,738 % 3,583 % 4,348 % 3,822 % 3,879 % 149 3,588 % 3,740 % 3,587 % 4,348 % 3,824 % 3,880 % 150 3,591 % 3,742 % 3,590 % 4,348 % 3,825 % 3,881 % Term to maturity (in years) Lev Pound sterling Romanian leu Zloty KrÃ ³na Norwegian krone 1  0,403 % 0,780 % 3,539 % 1,260 % 4,747 % 1,105 % 2  0,325 % 0,924 % 4,001 % 1,499 % 4,830 % 1,347 % 3  0,186 % 1,039 % 4,367 % 1,856 % 4,940 % 1,483 % 4  0,034 % 1,134 % 4,636 % 2,170 % 5,009 % 1,611 % 5 0,114 % 1,210 % 4,825 % 2,416 % 5,057 % 1,719 % 6 0,258 % 1,267 % 4,937 % 2,679 % 5,103 % 1,814 % 7 0,394 % 1,319 % 5,014 % 2,905 % 5,150 % 1,895 % 8 0,520 % 1,364 % 5,085 % 3,054 % 5,187 % 1,966 % 9 0,639 % 1,403 % 5,155 % 3,138 % 5,205 % 2,024 % 10 0,738 % 1,438 % 5,226 % 3,165 % 5,210 % 2,075 % 11 0,836 % 1,467 % 5,275 % 3,183 % 5,204 % 2,128 % 12 0,929 % 1,491 % 5,304 % 3,203 % 5,192 % 2,185 % 13 1,010 % 1,513 % 5,317 % 3,225 % 5,175 % 2,242 % 14 1,077 % 1,527 % 5,320 % 3,246 % 5,155 % 2,299 % 15 1,127 % 1,537 % 5,314 % 3,268 % 5,133 % 2,355 % 16 1,163 % 1,548 % 5,302 % 3,289 % 5,109 % 2,410 % 17 1,190 % 1,556 % 5,286 % 3,310 % 5,085 % 2,463 % 18 1,217 % 1,562 % 5,267 % 3,331 % 5,060 % 2,514 % 19 1,248 % 1,565 % 5,245 % 3,351 % 5,035 % 2,563 % 20 1,286 % 1,564 % 5,221 % 3,370 % 5,011 % 2,610 % 21 1,332 % 1,561 % 5,197 % 3,389 % 4,986 % 2,656 % 22 1,385 % 1,560 % 5,172 % 3,407 % 4,962 % 2,699 % 23 1,442 % 1,558 % 5,146 % 3,425 % 4,939 % 2,740 % 24 1,501 % 1,555 % 5,121 % 3,442 % 4,916 % 2,779 % 25 1,562 % 1,553 % 5,095 % 3,458 % 4,893 % 2,817 % 26 1,622 % 1,549 % 5,070 % 3,473 % 4,872 % 2,853 % 27 1,683 % 1,545 % 5,046 % 3,488 % 4,851 % 2,887 % 28 1,743 % 1,541 % 5,021 % 3,503 % 4,830 % 2,920 % 29 1,801 % 1,535 % 4,998 % 3,517 % 4,811 % 2,951 % 30 1,858 % 1,529 % 4,975 % 3,530 % 4,792 % 2,981 % 31 1,914 % 1,521 % 4,953 % 3,543 % 4,773 % 3,009 % 32 1,967 % 1,514 % 4,931 % 3,555 % 4,756 % 3,036 % 33 2,019 % 1,506 % 4,910 % 3,567 % 4,739 % 3,062 % 34 2,070 % 1,499 % 4,890 % 3,578 % 4,722 % 3,087 % 35 2,118 % 1,493 % 4,870 % 3,589 % 4,707 % 3,111 % 36 2,165 % 1,488 % 4,851 % 3,600 % 4,691 % 3,134 % 37 2,210 % 1,483 % 4,833 % 3,610 % 4,677 % 3,156 % 38 2,253 % 1,476 % 4,815 % 3,620 % 4,662 % 3,177 % 39 2,294 % 1,468 % 4,798 % 3,629 % 4,649 % 3,197 % 40 2,334 % 1,457 % 4,782 % 3,638 % 4,636 % 3,217 % 41 2,373 % 1,443 % 4,766 % 3,647 % 4,623 % 3,235 % 42 2,410 % 1,428 % 4,750 % 3,655 % 4,611 % 3,253 % 43 2,446 % 1,414 % 4,736 % 3,664 % 4,599 % 3,270 % 44 2,480 % 1,402 % 4,721 % 3,671 % 4,588 % 3,287 % 45 2,513 % 1,392 % 4,708 % 3,679 % 4,577 % 3,303 % 46 2,545 % 1,385 % 4,694 % 3,686 % 4,566 % 3,318 % 47 2,575 % 1,383 % 4,681 % 3,693 % 4,556 % 3,333 % 48 2,605 % 1,384 % 4,669 % 3,700 % 4,546 % 3,347 % 49 2,633 % 1,390 % 4,657 % 3,707 % 4,537 % 3,361 % 50 2,660 % 1,401 % 4,646 % 3,713 % 4,527 % 3,374 % 51 2,687 % 1,417 % 4,634 % 3,719 % 4,519 % 3,386 % 52 2,712 % 1,437 % 4,624 % 3,725 % 4,510 % 3,399 % 53 2,737 % 1,460 % 4,613 % 3,731 % 4,502 % 3,411 % 54 2,760 % 1,486 % 4,603 % 3,736 % 4,494 % 3,422 % 55 2,783 % 1,513 % 4,593 % 3,742 % 4,486 % 3,433 % 56 2,806 % 1,542 % 4,584 % 3,747 % 4,478 % 3,444 % 57 2,827 % 1,572 % 4,575 % 3,752 % 4,471 % 3,454 % 58 2,848 % 1,602 % 4,566 % 3,757 % 4,464 % 3,464 % 59 2,868 % 1,633 % 4,557 % 3,762 % 4,457 % 3,474 % 60 2,887 % 1,664 % 4,549 % 3,766 % 4,451 % 3,483 % 61 2,906 % 1,696 % 4,541 % 3,771 % 4,444 % 3,492 % 62 2,924 % 1,727 % 4,533 % 3,775 % 4,438 % 3,501 % 63 2,942 % 1,757 % 4,526 % 3,779 % 4,432 % 3,510 % 64 2,959 % 1,788 % 4,518 % 3,784 % 4,426 % 3,518 % 65 2,976 % 1,818 % 4,511 % 3,788 % 4,420 % 3,526 % 66 2,992 % 1,848 % 4,504 % 3,791 % 4,415 % 3,534 % 67 3,007 % 1,878 % 4,498 % 3,795 % 4,410 % 3,541 % 68 3,023 % 1,907 % 4,491 % 3,799 % 4,404 % 3,549 % 69 3,037 % 1,935 % 4,485 % 3,802 % 4,399 % 3,556 % 70 3,052 % 1,963 % 4,479 % 3,806 % 4,394 % 3,563 % 71 3,066 % 1,990 % 4,473 % 3,809 % 4,389 % 3,570 % 72 3,079 % 2,017 % 4,467 % 3,813 % 4,385 % 3,576 % 73 3,092 % 2,043 % 4,461 % 3,816 % 4,380 % 3,583 % 74 3,105 % 2,069 % 4,456 % 3,819 % 4,376 % 3,589 % 75 3,118 % 2,094 % 4,450 % 3,822 % 4,371 % 3,595 % 76 3,130 % 2,119 % 4,445 % 3,825 % 4,367 % 3,601 % 77 3,142 % 2,143 % 4,440 % 3,828 % 4,363 % 3,607 % 78 3,153 % 2,166 % 4,435 % 3,831 % 4,359 % 3,613 % 79 3,165 % 2,190 % 4,430 % 3,833 % 4,355 % 3,618 % 80 3,176 % 2,212 % 4,425 % 3,836 % 4,351 % 3,623 % 81 3,186 % 2,234 % 4,421 % 3,839 % 4,348 % 3,629 % 82 3,197 % 2,256 % 4,416 % 3,841 % 4,344 % 3,634 % 83 3,207 % 2,277 % 4,412 % 3,844 % 4,341 % 3,639 % 84 3,217 % 2,297 % 4,407 % 3,846 % 4,337 % 3,644 % 85 3,227 % 2,318 % 4,403 % 3,848 % 4,334 % 3,648 % 86 3,236 % 2,337 % 4,399 % 3,851 % 4,331 % 3,653 % 87 3,246 % 2,357 % 4,395 % 3,853 % 4,327 % 3,658 % 88 3,255 % 2,376 % 4,391 % 3,855 % 4,324 % 3,662 % 89 3,264 % 2,394 % 4,387 % 3,857 % 4,321 % 3,666 % 90 3,272 % 2,412 % 4,384 % 3,860 % 4,318 % 3,671 % 91 3,281 % 2,430 % 4,380 % 3,862 % 4,315 % 3,675 % 92 3,289 % 2,447 % 4,376 % 3,864 % 4,312 % 3,679 % 93 3,297 % 2,465 % 4,373 % 3,866 % 4,309 % 3,683 % 94 3,305 % 2,481 % 4,369 % 3,868 % 4,307 % 3,687 % 95 3,313 % 2,498 % 4,366 % 3,870 % 4,304 % 3,691 % 96 3,321 % 2,514 % 4,363 % 3,871 % 4,301 % 3,694 % 97 3,328 % 2,529 % 4,359 % 3,873 % 4,299 % 3,698 % 98 3,336 % 2,545 % 4,356 % 3,875 % 4,296 % 3,702 % 99 3,343 % 2,560 % 4,353 % 3,877 % 4,294 % 3,705 % 100 3,350 % 2,574 % 4,350 % 3,879 % 4,291 % 3,709 % 101 3,357 % 2,589 % 4,347 % 3,880 % 4,289 % 3,712 % 102 3,364 % 2,603 % 4,344 % 3,882 % 4,287 % 3,715 % 103 3,370 % 2,617 % 4,341 % 3,884 % 4,284 % 3,718 % 104 3,377 % 2,631 % 4,339 % 3,885 % 4,282 % 3,722 % 105 3,383 % 2,644 % 4,336 % 3,887 % 4,280 % 3,725 % 106 3,389 % 2,657 % 4,333 % 3,888 % 4,278 % 3,728 % 107 3,396 % 2,670 % 4,331 % 3,890 % 4,275 % 3,731 % 108 3,402 % 2,683 % 4,328 % 3,891 % 4,273 % 3,734 % 109 3,408 % 2,695 % 4,325 % 3,893 % 4,271 % 3,737 % 110 3,413 % 2,708 % 4,323 % 3,894 % 4,269 % 3,739 % 111 3,419 % 2,720 % 4,320 % 3,896 % 4,267 % 3,742 % 112 3,425 % 2,731 % 4,318 % 3,897 % 4,265 % 3,745 % 113 3,430 % 2,743 % 4,316 % 3,898 % 4,263 % 3,748 % 114 3,436 % 2,754 % 4,313 % 3,900 % 4,262 % 3,750 % 115 3,441 % 2,765 % 4,311 % 3,901 % 4,260 % 3,753 % 116 3,446 % 2,776 % 4,309 % 3,902 % 4,258 % 3,756 % 117 3,451 % 2,787 % 4,307 % 3,903 % 4,256 % 3,758 % 118 3,456 % 2,798 % 4,304 % 3,905 % 4,254 % 3,761 % 119 3,461 % 2,808 % 4,302 % 3,906 % 4,253 % 3,763 % 120 3,466 % 2,819 % 4,300 % 3,907 % 4,251 % 3,765 % 121 3,471 % 2,829 % 4,298 % 3,908 % 4,249 % 3,768 % 122 3,476 % 2,839 % 4,296 % 3,909 % 4,248 % 3,770 % 123 3,480 % 2,849 % 4,294 % 3,911 % 4,246 % 3,772 % 124 3,485 % 2,858 % 4,292 % 3,912 % 4,245 % 3,774 % 125 3,490 % 2,868 % 4,290 % 3,913 % 4,243 % 3,777 % 126 3,494 % 2,877 % 4,288 % 3,914 % 4,241 % 3,779 % 127 3,498 % 2,886 % 4,286 % 3,915 % 4,240 % 3,781 % 128 3,503 % 2,895 % 4,284 % 3,916 % 4,238 % 3,783 % 129 3,507 % 2,904 % 4,283 % 3,917 % 4,237 % 3,785 % 130 3,511 % 2,913 % 4,281 % 3,918 % 4,236 % 3,787 % 131 3,515 % 2,921 % 4,279 % 3,919 % 4,234 % 3,789 % 132 3,519 % 2,930 % 4,277 % 3,920 % 4,233 % 3,791 % 133 3,523 % 2,938 % 4,276 % 3,921 % 4,231 % 3,793 % 134 3,527 % 2,947 % 4,274 % 3,922 % 4,230 % 3,795 % 135 3,531 % 2,955 % 4,272 % 3,923 % 4,229 % 3,797 % 136 3,535 % 2,963 % 4,271 % 3,924 % 4,227 % 3,799 % 137 3,539 % 2,971 % 4,269 % 3,925 % 4,226 % 3,801 % 138 3,542 % 2,978 % 4,267 % 3,926 % 4,225 % 3,802 % 139 3,546 % 2,986 % 4,266 % 3,927 % 4,224 % 3,804 % 140 3,549 % 2,994 % 4,264 % 3,927 % 4,222 % 3,806 % 141 3,553 % 3,001 % 4,263 % 3,928 % 4,221 % 3,808 % 142 3,557 % 3,008 % 4,261 % 3,929 % 4,220 % 3,809 % 143 3,560 % 3,016 % 4,260 % 3,930 % 4,219 % 3,811 % 144 3,563 % 3,023 % 4,258 % 3,931 % 4,217 % 3,813 % 145 3,567 % 3,030 % 4,257 % 3,932 % 4,216 % 3,814 % 146 3,570 % 3,037 % 4,256 % 3,933 % 4,215 % 3,816 % 147 3,573 % 3,044 % 4,254 % 3,933 % 4,214 % 3,818 % 148 3,576 % 3,050 % 4,253 % 3,934 % 4,213 % 3,819 % 149 3,580 % 3,057 % 4,251 % 3,935 % 4,212 % 3,821 % 150 3,583 % 3,064 % 4,250 % 3,936 % 4,211 % 3,822 % Term to maturity (in years) Swiss franc Australian dollar Baht Canadian dollar Chilean peso Colombian peso 1  0,745 % 1,962 % 1,284 % 1,848 % 2,642 % 4,533 % 2  0,639 % 2,016 % 1,523 % 2,070 % 3,118 % 4,913 % 3  0,498 % 2,063 % 1,738 % 2,178 % 3,403 % 5,314 % 4  0,359 % 2,180 % 1,908 % 2,245 % 3,594 % 5,551 % 5  0,226 % 2,279 % 2,044 % 2,269 % 3,750 % 5,798 % 6  0,102 % 2,372 % 2,161 % 2,296 % 3,889 % 5,964 % 7 0,018 % 2,452 % 2,266 % 2,305 % 4,008 % 6,247 % 8 0,125 % 2,523 % 2,362 % 2,342 % 4,104 % 6,393 % 9 0,218 % 2,583 % 2,446 % 2,358 % 4,181 % 6,397 % 10 0,314 % 2,639 % 2,516 % 2,371 % 4,242 % 6,426 % 11 0,388 % 2,690 % 2,570 % 2,392 % 4,289 % 6,446 % 12 0,460 % 2,735 % 2,614 % 2,417 % 4,326 % 6,446 % 13 0,528 % 2,774 % 2,654 % 2,442 % 4,356 % 6,431 % 14 0,601 % 2,806 % 2,691 % 2,463 % 4,379 % 6,406 % 15 0,624 % 2,830 % 2,727 % 2,480 % 4,398 % 6,373 % 16 0,648 % 2,846 % 2,763 % 2,490 % 4,413 % 6,335 % 17 0,681 % 2,856 % 2,799 % 2,495 % 4,425 % 6,294 % 18 0,717 % 2,862 % 2,835 % 2,495 % 4,435 % 6,250 % 19 0,748 % 2,866 % 2,869 % 2,489 % 4,443 % 6,205 % 20 0,772 % 2,869 % 2,903 % 2,479 % 4,449 % 6,159 % 21 0,787 % 2,872 % 2,937 % 2,465 % 4,454 % 6,113 % 22 0,797 % 2,873 % 2,968 % 2,449 % 4,457 % 6,067 % 23 0,807 % 2,871 % 2,999 % 2,433 % 4,460 % 6,022 % 24 0,819 % 2,866 % 3,029 % 2,419 % 4,462 % 5,978 % 25 0,837 % 2,857 % 3,057 % 2,407 % 4,464 % 5,935 % 26 0,862 % 2,845 % 3,085 % 2,399 % 4,465 % 5,892 % 27 0,893 % 2,831 % 3,111 % 2,394 % 4,465 % 5,852 % 28 0,927 % 2,818 % 3,137 % 2,394 % 4,465 % 5,812 % 29 0,964 % 2,808 % 3,161 % 2,398 % 4,465 % 5,774 % 30 1,003 % 2,803 % 3,184 % 2,407 % 4,465 % 5,737 % 31 1,043 % 2,804 % 3,206 % 2,420 % 4,464 % 5,701 % 32 1,084 % 2,809 % 3,228 % 2,438 % 4,463 % 5,667 % 33 1,125 % 2,817 % 3,248 % 2,458 % 4,462 % 5,634 % 34 1,165 % 2,829 % 3,268 % 2,480 % 4,461 % 5,602 % 35 1,205 % 2,843 % 3,287 % 2,504 % 4,460 % 5,571 % 36 1,245 % 2,858 % 3,305 % 2,528 % 4,459 % 5,542 % 37 1,283 % 2,874 % 3,323 % 2,554 % 4,458 % 5,513 % 38 1,321 % 2,892 % 3,340 % 2,580 % 4,456 % 5,486 % 39 1,358 % 2,910 % 3,356 % 2,606 % 4,455 % 5,460 % 40 1,394 % 2,928 % 3,371 % 2,632 % 4,454 % 5,435 % 41 1,428 % 2,947 % 3,386 % 2,658 % 4,452 % 5,410 % 42 1,462 % 2,966 % 3,400 % 2,683 % 4,451 % 5,387 % 43 1,495 % 2,985 % 3,414 % 2,709 % 4,449 % 5,364 % 44 1,526 % 3,003 % 3,428 % 2,733 % 4,448 % 5,343 % 45 1,557 % 3,021 % 3,440 % 2,758 % 4,446 % 5,322 % 46 1,587 % 3,040 % 3,453 % 2,782 % 4,445 % 5,302 % 47 1,616 % 3,057 % 3,465 % 2,805 % 4,444 % 5,283 % 48 1,643 % 3,075 % 3,476 % 2,827 % 4,442 % 5,264 % 49 1,670 % 3,092 % 3,487 % 2,850 % 4,441 % 5,246 % 50 1,696 % 3,109 % 3,498 % 2,871 % 4,439 % 5,229 % 51 1,721 % 3,125 % 3,508 % 2,892 % 4,438 % 5,212 % 52 1,746 % 3,141 % 3,518 % 2,912 % 4,437 % 5,196 % 53 1,769 % 3,156 % 3,528 % 2,932 % 4,435 % 5,180 % 54 1,792 % 3,171 % 3,537 % 2,951 % 4,434 % 5,165 % 55 1,814 % 3,186 % 3,546 % 2,970 % 4,433 % 5,151 % 56 1,835 % 3,200 % 3,555 % 2,988 % 4,432 % 5,137 % 57 1,856 % 3,214 % 3,563 % 3,006 % 4,431 % 5,123 % 58 1,876 % 3,228 % 3,571 % 3,023 % 4,429 % 5,110 % 59 1,896 % 3,241 % 3,579 % 3,040 % 4,428 % 5,097 % 60 1,914 % 3,254 % 3,587 % 3,056 % 4,427 % 5,085 % 61 1,933 % 3,266 % 3,594 % 3,072 % 4,426 % 5,073 % 62 1,950 % 3,279 % 3,601 % 3,087 % 4,425 % 5,062 % 63 1,967 % 3,290 % 3,608 % 3,102 % 4,424 % 5,050 % 64 1,984 % 3,302 % 3,615 % 3,116 % 4,423 % 5,039 % 65 2,000 % 3,313 % 3,622 % 3,130 % 4,422 % 5,029 % 66 2,016 % 3,324 % 3,628 % 3,144 % 4,421 % 5,019 % 67 2,031 % 3,334 % 3,634 % 3,157 % 4,420 % 5,009 % 68 2,046 % 3,345 % 3,640 % 3,170 % 4,419 % 4,999 % 69 2,060 % 3,355 % 3,646 % 3,182 % 4,418 % 4,990 % 70 2,074 % 3,365 % 3,652 % 3,194 % 4,417 % 4,981 % 71 2,088 % 3,374 % 3,657 % 3,206 % 4,416 % 4,972 % 72 2,101 % 3,383 % 3,663 % 3,218 % 4,415 % 4,963 % 73 2,114 % 3,392 % 3,668 % 3,229 % 4,415 % 4,955 % 74 2,127 % 3,401 % 3,673 % 3,240 % 4,414 % 4,947 % 75 2,139 % 3,410 % 3,678 % 3,251 % 4,413 % 4,939 % 76 2,151 % 3,418 % 3,683 % 3,261 % 4,412 % 4,931 % 77 2,162 % 3,426 % 3,688 % 3,271 % 4,411 % 4,923 % 78 2,174 % 3,434 % 3,692 % 3,281 % 4,411 % 4,916 % 79 2,185 % 3,442 % 3,697 % 3,291 % 4,410 % 4,909 % 80 2,195 % 3,449 % 3,701 % 3,300 % 4,409 % 4,902 % 81 2,206 % 3,457 % 3,705 % 3,309 % 4,408 % 4,895 % 82 2,216 % 3,464 % 3,710 % 3,318 % 4,408 % 4,888 % 83 2,226 % 3,471 % 3,714 % 3,327 % 4,407 % 4,882 % 84 2,236 % 3,478 % 3,718 % 3,336 % 4,406 % 4,876 % 85 2,245 % 3,484 % 3,722 % 3,344 % 4,406 % 4,869 % 86 2,255 % 3,491 % 3,725 % 3,352 % 4,405 % 4,863 % 87 2,264 % 3,497 % 3,729 % 3,360 % 4,405 % 4,857 % 88 2,273 % 3,503 % 3,733 % 3,368 % 4,404 % 4,852 % 89 2,281 % 3,510 % 3,736 % 3,376 % 4,403 % 4,846 % 90 2,290 % 3,516 % 3,740 % 3,383 % 4,403 % 4,840 % 91 2,298 % 3,521 % 3,743 % 3,390 % 4,402 % 4,835 % 92 2,306 % 3,527 % 3,746 % 3,398 % 4,402 % 4,830 % 93 2,314 % 3,533 % 3,750 % 3,404 % 4,401 % 4,825 % 94 2,322 % 3,538 % 3,753 % 3,411 % 4,401 % 4,820 % 95 2,330 % 3,544 % 3,756 % 3,418 % 4,400 % 4,815 % 96 2,337 % 3,549 % 3,759 % 3,425 % 4,400 % 4,810 % 97 2,344 % 3,554 % 3,762 % 3,431 % 4,399 % 4,805 % 98 2,352 % 3,559 % 3,765 % 3,437 % 4,399 % 4,800 % 99 2,359 % 3,564 % 3,768 % 3,443 % 4,398 % 4,796 % 100 2,366 % 3,569 % 3,771 % 3,450 % 4,398 % 4,791 % 101 2,372 % 3,574 % 3,773 % 3,455 % 4,397 % 4,787 % 102 2,379 % 3,578 % 3,776 % 3,461 % 4,397 % 4,783 % 103 2,385 % 3,583 % 3,779 % 3,467 % 4,396 % 4,778 % 104 2,392 % 3,587 % 3,781 % 3,473 % 4,396 % 4,774 % 105 2,398 % 3,592 % 3,784 % 3,478 % 4,395 % 4,770 % 106 2,404 % 3,596 % 3,786 % 3,483 % 4,395 % 4,766 % 107 2,410 % 3,600 % 3,789 % 3,489 % 4,394 % 4,762 % 108 2,416 % 3,604 % 3,791 % 3,494 % 4,394 % 4,759 % 109 2,422 % 3,608 % 3,794 % 3,499 % 4,394 % 4,755 % 110 2,428 % 3,612 % 3,796 % 3,504 % 4,393 % 4,751 % 111 2,433 % 3,616 % 3,798 % 3,509 % 4,393 % 4,747 % 112 2,439 % 3,620 % 3,801 % 3,514 % 4,393 % 4,744 % 113 2,444 % 3,624 % 3,803 % 3,518 % 4,392 % 4,740 % 114 2,449 % 3,628 % 3,805 % 3,523 % 4,392 % 4,737 % 115 2,455 % 3,631 % 3,807 % 3,528 % 4,391 % 4,734 % 116 2,460 % 3,635 % 3,809 % 3,532 % 4,391 % 4,730 % 117 2,465 % 3,639 % 3,811 % 3,537 % 4,391 % 4,727 % 118 2,470 % 3,642 % 3,813 % 3,541 % 4,390 % 4,724 % 119 2,475 % 3,645 % 3,815 % 3,545 % 4,390 % 4,721 % 120 2,479 % 3,649 % 3,817 % 3,549 % 4,390 % 4,718 % 121 2,484 % 3,652 % 3,819 % 3,553 % 4,389 % 4,715 % 122 2,489 % 3,655 % 3,821 % 3,558 % 4,389 % 4,712 % 123 2,493 % 3,659 % 3,823 % 3,562 % 4,389 % 4,709 % 124 2,498 % 3,662 % 3,825 % 3,565 % 4,388 % 4,706 % 125 2,502 % 3,665 % 3,826 % 3,569 % 4,388 % 4,703 % 126 2,506 % 3,668 % 3,828 % 3,573 % 4,388 % 4,700 % 127 2,511 % 3,671 % 3,830 % 3,577 % 4,388 % 4,697 % 128 2,515 % 3,674 % 3,832 % 3,581 % 4,387 % 4,695 % 129 2,519 % 3,677 % 3,833 % 3,584 % 4,387 % 4,692 % 130 2,523 % 3,680 % 3,835 % 3,588 % 4,387 % 4,689 % 131 2,527 % 3,682 % 3,837 % 3,591 % 4,386 % 4,687 % 132 2,531 % 3,685 % 3,838 % 3,595 % 4,386 % 4,684 % 133 2,535 % 3,688 % 3,840 % 3,598 % 4,386 % 4,682 % 134 2,539 % 3,691 % 3,841 % 3,602 % 4,386 % 4,679 % 135 2,543 % 3,693 % 3,843 % 3,605 % 4,385 % 4,677 % 136 2,546 % 3,696 % 3,845 % 3,608 % 4,385 % 4,674 % 137 2,550 % 3,699 % 3,846 % 3,611 % 4,385 % 4,672 % 138 2,554 % 3,701 % 3,848 % 3,615 % 4,385 % 4,670 % 139 2,557 % 3,704 % 3,849 % 3,618 % 4,384 % 4,667 % 140 2,561 % 3,706 % 3,850 % 3,621 % 4,384 % 4,665 % 141 2,564 % 3,708 % 3,852 % 3,624 % 4,384 % 4,663 % 142 2,568 % 3,711 % 3,853 % 3,627 % 4,384 % 4,661 % 143 2,571 % 3,713 % 3,855 % 3,630 % 4,383 % 4,658 % 144 2,574 % 3,716 % 3,856 % 3,633 % 4,383 % 4,656 % 145 2,577 % 3,718 % 3,857 % 3,635 % 4,383 % 4,654 % 146 2,581 % 3,720 % 3,859 % 3,638 % 4,383 % 4,652 % 147 2,584 % 3,722 % 3,860 % 3,641 % 4,382 % 4,650 % 148 2,587 % 3,725 % 3,861 % 3,644 % 4,382 % 4,648 % 149 2,590 % 3,727 % 3,862 % 3,647 % 4,382 % 4,646 % 150 2,593 % 3,729 % 3,864 % 3,649 % 4,382 % 4,644 % Term to maturity (in years) Hong Kong dollar Indian rupee Mexican peso New Taiwan dollar New Zealand dollar Rand 1 2,127 % 7,068 % 8,188 % 0,395 % 1,952 % 6,941 % 2 2,354 % 7,341 % 8,042 % 0,485 % 2,026 % 7,153 % 3 2,488 % 7,567 % 7,870 % 0,555 % 2,159 % 7,349 % 4 2,572 % 7,740 % 7,797 % 0,608 % 2,288 % 7,534 % 5 2,624 % 7,861 % 7,764 % 0,655 % 2,431 % 7,712 % 6 2,653 % 7,929 % 7,789 % 0,716 % 2,563 % 7,881 % 7 2,674 % 7,978 % 7,841 % 0,759 % 2,685 % 8,033 % 8 2,694 % 8,000 % 7,894 % 0,799 % 2,792 % 8,160 % 9 2,719 % 8,005 % 7,948 % 0,851 % 2,877 % 8,267 % 10 2,747 % 8,002 % 8,005 % 0,903 % 2,955 % 8,363 % 11 2,780 % 7,981 % 8,065 % 0,970 % 3,029 % 8,464 % 12 2,810 % 7,945 % 8,127 % 1,050 % 3,098 % 8,564 % 13 2,835 % 7,900 % 8,188 % 1,136 % 3,160 % 8,655 % 14 2,857 % 7,847 % 8,246 % 1,225 % 3,215 % 8,727 % 15 2,879 % 7,791 % 8,301 % 1,315 % 3,262 % 8,775 % 16 2,904 % 7,731 % 8,352 % 1,404 % 3,300 % 8,794 % 17 2,930 % 7,670 % 8,395 % 1,491 % 3,331 % 8,788 % 18 2,957 % 7,609 % 8,427 % 1,575 % 3,358 % 8,764 % 19 2,984 % 7,547 % 8,445 % 1,656 % 3,381 % 8,725 % 20 3,011 % 7,486 % 8,447 % 1,734 % 3,403 % 8,675 % 21 3,038 % 7,427 % 8,431 % 1,809 % 3,423 % 8,618 % 22 3,065 % 7,368 % 8,400 % 1,880 % 3,442 % 8,554 % 23 3,091 % 7,311 % 8,358 % 1,949 % 3,460 % 8,487 % 24 3,116 % 7,256 % 8,308 % 2,014 % 3,477 % 8,417 % 25 3,141 % 7,203 % 8,251 % 2,076 % 3,493 % 8,346 % 26 3,165 % 7,151 % 8,189 % 2,136 % 3,509 % 8,274 % 27 3,188 % 7,101 % 8,124 % 2,192 % 3,524 % 8,202 % 28 3,210 % 7,053 % 8,058 % 2,246 % 3,538 % 8,131 % 29 3,232 % 7,007 % 7,990 % 2,297 % 3,552 % 8,061 % 30 3,252 % 6,963 % 7,923 % 2,346 % 3,564 % 7,993 % 31 3,272 % 6,920 % 7,855 % 2,393 % 3,577 % 7,926 % 32 3,292 % 6,879 % 7,789 % 2,438 % 3,589 % 7,861 % 33 3,310 % 6,840 % 7,724 % 2,480 % 3,600 % 7,798 % 34 3,328 % 6,802 % 7,660 % 2,521 % 3,611 % 7,737 % 35 3,345 % 6,766 % 7,598 % 2,560 % 3,621 % 7,679 % 36 3,362 % 6,731 % 7,537 % 2,597 % 3,631 % 7,622 % 37 3,378 % 6,698 % 7,479 % 2,633 % 3,641 % 7,567 % 38 3,393 % 6,665 % 7,422 % 2,667 % 3,650 % 7,514 % 39 3,408 % 6,635 % 7,367 % 2,700 % 3,659 % 7,464 % 40 3,422 % 6,605 % 7,314 % 2,731 % 3,667 % 7,415 % 41 3,435 % 6,577 % 7,263 % 2,761 % 3,675 % 7,368 % 42 3,448 % 6,549 % 7,214 % 2,790 % 3,683 % 7,323 % 43 3,461 % 6,523 % 7,166 % 2,817 % 3,691 % 7,279 % 44 3,473 % 6,498 % 7,121 % 2,844 % 3,698 % 7,237 % 45 3,485 % 6,474 % 7,076 % 2,869 % 3,705 % 7,197 % 46 3,496 % 6,450 % 7,034 % 2,894 % 3,712 % 7,158 % 47 3,507 % 6,428 % 6,993 % 2,917 % 3,719 % 7,121 % 48 3,518 % 6,406 % 6,954 % 2,940 % 3,725 % 7,085 % 49 3,528 % 6,385 % 6,916 % 2,962 % 3,731 % 7,050 % 50 3,538 % 6,365 % 6,879 % 2,983 % 3,737 % 7,017 % 51 3,548 % 6,346 % 6,844 % 3,003 % 3,743 % 6,985 % 52 3,557 % 6,327 % 6,810 % 3,022 % 3,748 % 6,954 % 53 3,566 % 6,309 % 6,777 % 3,041 % 3,753 % 6,924 % 54 3,574 % 6,292 % 6,745 % 3,060 % 3,759 % 6,895 % 55 3,583 % 6,275 % 6,715 % 3,077 % 3,764 % 6,867 % 56 3,591 % 6,259 % 6,685 % 3,094 % 3,768 % 6,840 % 57 3,598 % 6,243 % 6,656 % 3,111 % 3,773 % 6,814 % 58 3,606 % 6,228 % 6,629 % 3,126 % 3,778 % 6,789 % 59 3,613 % 6,213 % 6,602 % 3,142 % 3,782 % 6,765 % 60 3,620 % 6,199 % 6,576 % 3,157 % 3,786 % 6,741 % 61 3,627 % 6,185 % 6,551 % 3,171 % 3,791 % 6,718 % 62 3,634 % 6,172 % 6,527 % 3,185 % 3,795 % 6,696 % 63 3,640 % 6,159 % 6,503 % 3,199 % 3,798 % 6,675 % 64 3,647 % 6,146 % 6,481 % 3,212 % 3,802 % 6,654 % 65 3,653 % 6,134 % 6,459 % 3,225 % 3,806 % 6,634 % 66 3,659 % 6,122 % 6,437 % 3,237 % 3,810 % 6,614 % 67 3,664 % 6,110 % 6,416 % 3,249 % 3,813 % 6,596 % 68 3,670 % 6,099 % 6,396 % 3,261 % 3,816 % 6,577 % 69 3,675 % 6,088 % 6,377 % 3,272 % 3,820 % 6,559 % 70 3,681 % 6,078 % 6,358 % 3,283 % 3,823 % 6,542 % 71 3,686 % 6,068 % 6,339 % 3,294 % 3,826 % 6,525 % 72 3,691 % 6,058 % 6,321 % 3,304 % 3,829 % 6,509 % 73 3,696 % 6,048 % 6,304 % 3,314 % 3,832 % 6,493 % 74 3,700 % 6,039 % 6,287 % 3,324 % 3,835 % 6,477 % 75 3,705 % 6,029 % 6,270 % 3,334 % 3,838 % 6,462 % 76 3,709 % 6,020 % 6,254 % 3,343 % 3,841 % 6,448 % 77 3,714 % 6,012 % 6,238 % 3,352 % 3,843 % 6,433 % 78 3,718 % 6,003 % 6,223 % 3,361 % 3,846 % 6,419 % 79 3,722 % 5,995 % 6,208 % 3,370 % 3,848 % 6,406 % 80 3,726 % 5,987 % 6,193 % 3,378 % 3,851 % 6,392 % 81 3,730 % 5,979 % 6,179 % 3,387 % 3,853 % 6,380 % 82 3,734 % 5,971 % 6,165 % 3,395 % 3,856 % 6,367 % 83 3,738 % 5,964 % 6,152 % 3,402 % 3,858 % 6,355 % 84 3,742 % 5,957 % 6,139 % 3,410 % 3,860 % 6,343 % 85 3,745 % 5,949 % 6,126 % 3,418 % 3,863 % 6,331 % 86 3,749 % 5,942 % 6,113 % 3,425 % 3,865 % 6,319 % 87 3,752 % 5,936 % 6,101 % 3,432 % 3,867 % 6,308 % 88 3,756 % 5,929 % 6,089 % 3,439 % 3,869 % 6,297 % 89 3,759 % 5,922 % 6,077 % 3,446 % 3,871 % 6,287 % 90 3,762 % 5,916 % 6,066 % 3,453 % 3,873 % 6,276 % 91 3,765 % 5,910 % 6,055 % 3,459 % 3,875 % 6,266 % 92 3,768 % 5,904 % 6,044 % 3,466 % 3,877 % 6,256 % 93 3,771 % 5,898 % 6,033 % 3,472 % 3,879 % 6,246 % 94 3,774 % 5,892 % 6,022 % 3,478 % 3,880 % 6,237 % 95 3,777 % 5,886 % 6,012 % 3,484 % 3,882 % 6,227 % 96 3,780 % 5,881 % 6,002 % 3,490 % 3,884 % 6,218 % 97 3,783 % 5,875 % 5,992 % 3,496 % 3,886 % 6,209 % 98 3,786 % 5,870 % 5,982 % 3,501 % 3,887 % 6,200 % 99 3,788 % 5,864 % 5,973 % 3,507 % 3,889 % 6,192 % 100 3,791 % 5,859 % 5,964 % 3,512 % 3,890 % 6,183 % 101 3,793 % 5,854 % 5,955 % 3,517 % 3,892 % 6,175 % 102 3,796 % 5,849 % 5,946 % 3,523 % 3,894 % 6,167 % 103 3,798 % 5,844 % 5,937 % 3,528 % 3,895 % 6,159 % 104 3,801 % 5,840 % 5,928 % 3,533 % 3,897 % 6,151 % 105 3,803 % 5,835 % 5,920 % 3,538 % 3,898 % 6,143 % 106 3,806 % 5,830 % 5,912 % 3,543 % 3,899 % 6,136 % 107 3,808 % 5,826 % 5,904 % 3,547 % 3,901 % 6,128 % 108 3,810 % 5,822 % 5,896 % 3,552 % 3,902 % 6,121 % 109 3,812 % 5,817 % 5,888 % 3,556 % 3,904 % 6,114 % 110 3,814 % 5,813 % 5,880 % 3,561 % 3,905 % 6,107 % 111 3,817 % 5,809 % 5,873 % 3,565 % 3,906 % 6,100 % 112 3,819 % 5,805 % 5,865 % 3,570 % 3,908 % 6,094 % 113 3,821 % 5,801 % 5,858 % 3,574 % 3,909 % 6,087 % 114 3,823 % 5,797 % 5,851 % 3,578 % 3,910 % 6,081 % 115 3,825 % 5,793 % 5,844 % 3,582 % 3,911 % 6,074 % 116 3,827 % 5,789 % 5,837 % 3,586 % 3,912 % 6,068 % 117 3,828 % 5,785 % 5,830 % 3,590 % 3,914 % 6,062 % 118 3,830 % 5,781 % 5,824 % 3,594 % 3,915 % 6,056 % 119 3,832 % 5,778 % 5,817 % 3,598 % 3,916 % 6,050 % 120 3,834 % 5,774 % 5,811 % 3,602 % 3,917 % 6,044 % 121 3,836 % 5,771 % 5,805 % 3,605 % 3,918 % 6,038 % 122 3,838 % 5,767 % 5,798 % 3,609 % 3,919 % 6,032 % 123 3,839 % 5,764 % 5,792 % 3,613 % 3,920 % 6,027 % 124 3,841 % 5,761 % 5,786 % 3,616 % 3,921 % 6,021 % 125 3,843 % 5,757 % 5,780 % 3,619 % 3,922 % 6,016 % 126 3,844 % 5,754 % 5,775 % 3,623 % 3,923 % 6,011 % 127 3,846 % 5,751 % 5,769 % 3,626 % 3,924 % 6,006 % 128 3,848 % 5,748 % 5,763 % 3,630 % 3,925 % 6,000 % 129 3,849 % 5,745 % 5,758 % 3,633 % 3,926 % 5,995 % 130 3,851 % 5,742 % 5,752 % 3,636 % 3,927 % 5,990 % 131 3,852 % 5,739 % 5,747 % 3,639 % 3,928 % 5,985 % 132 3,854 % 5,736 % 5,742 % 3,642 % 3,929 % 5,981 % 133 3,855 % 5,733 % 5,736 % 3,645 % 3,930 % 5,976 % 134 3,857 % 5,730 % 5,731 % 3,648 % 3,931 % 5,971 % 135 3,858 % 5,727 % 5,726 % 3,651 % 3,932 % 5,967 % 136 3,859 % 5,724 % 5,721 % 3,654 % 3,933 % 5,962 % 137 3,861 % 5,722 % 5,716 % 3,657 % 3,933 % 5,958 % 138 3,862 % 5,719 % 5,711 % 3,660 % 3,934 % 5,953 % 139 3,864 % 5,716 % 5,707 % 3,663 % 3,935 % 5,949 % 140 3,865 % 5,714 % 5,702 % 3,666 % 3,936 % 5,944 % 141 3,866 % 5,711 % 5,697 % 3,668 % 3,937 % 5,940 % 142 3,867 % 5,708 % 5,693 % 3,671 % 3,938 % 5,936 % 143 3,869 % 5,706 % 5,688 % 3,674 % 3,938 % 5,932 % 144 3,870 % 5,703 % 5,684 % 3,676 % 3,939 % 5,928 % 145 3,871 % 5,701 % 5,679 % 3,679 % 3,940 % 5,924 % 146 3,872 % 5,699 % 5,675 % 3,681 % 3,941 % 5,920 % 147 3,874 % 5,696 % 5,671 % 3,684 % 3,941 % 5,916 % 148 3,875 % 5,694 % 5,667 % 3,686 % 3,942 % 5,912 % 149 3,876 % 5,692 % 5,662 % 3,689 % 3,943 % 5,908 % 150 3,877 % 5,689 % 5,658 % 3,691 % 3,944 % 5,905 % Term to maturity (in years) Real Renminbi-yuan Ringgit Russian rouble Singapore dollar South Korean won 1 7,160 % 2,871 % 3,531 % 7,370 % 1,743 % 1,736 % 2 8,496 % 2,938 % 3,557 % 7,463 % 1,954 % 1,871 % 3 9,264 % 3,027 % 3,600 % 7,570 % 2,080 % 1,952 % 4 10,143 % 3,121 % 3,651 % 7,669 % 2,165 % 2,003 % 5 10,733 % 3,196 % 3,697 % 7,735 % 2,240 % 2,034 % 6 11,110 % 3,244 % 3,763 % 7,828 % 2,310 % 2,056 % 7 11,364 % 3,277 % 3,837 % 7,900 % 2,370 % 2,076 % 8 11,543 % 3,299 % 3,906 % 7,989 % 2,421 % 2,097 % 9 11,640 % 3,318 % 3,967 % 8,079 % 2,470 % 2,119 % 10 11,678 % 3,338 % 4,017 % 8,142 % 2,522 % 2,141 % 11 11,663 % 3,361 % 4,058 % 8,165 % 2,581 % 2,162 % 12 11,608 % 3,385 % 4,100 % 8,155 % 2,639 % 2,182 % 13 11,524 % 3,411 % 4,149 % 8,120 % 2,690 % 2,197 % 14 11,418 % 3,436 % 4,201 % 8,067 % 2,734 % 2,208 % 15 11,296 % 3,462 % 4,254 % 8,002 % 2,769 % 2,214 % 16 11,163 % 3,487 % 4,305 % 7,928 % 2,797 % 2,216 % 17 11,023 % 3,512 % 4,351 % 7,848 % 2,821 % 2,217 % 18 10,878 % 3,535 % 4,393 % 7,764 % 2,841 % 2,221 % 19 10,730 % 3,559 % 4,429 % 7,678 % 2,861 % 2,229 % 20 10,582 % 3,581 % 4,458 % 7,591 % 2,882 % 2,244 % 21 10,435 % 3,603 % 4,480 % 7,504 % 2,905 % 2,266 % 22 10,290 % 3,624 % 4,496 % 7,418 % 2,929 % 2,293 % 23 10,148 % 3,644 % 4,507 % 7,333 % 2,953 % 2,324 % 24 10,009 % 3,664 % 4,514 % 7,250 % 2,978 % 2,358 % 25 9,874 % 3,682 % 4,519 % 7,169 % 3,003 % 2,394 % 26 9,743 % 3,700 % 4,520 % 7,090 % 3,028 % 2,430 % 27 9,617 % 3,717 % 4,520 % 7,014 % 3,052 % 2,467 % 28 9,495 % 3,734 % 4,517 % 6,940 % 3,076 % 2,504 % 29 9,377 % 3,750 % 4,514 % 6,870 % 3,100 % 2,541 % 30 9,265 % 3,765 % 4,509 % 6,801 % 3,123 % 2,577 % 31 9,156 % 3,780 % 4,504 % 6,735 % 3,145 % 2,612 % 32 9,053 % 3,794 % 4,498 % 6,672 % 3,167 % 2,646 % 33 8,953 % 3,807 % 4,491 % 6,611 % 3,188 % 2,680 % 34 8,858 % 3,820 % 4,485 % 6,553 % 3,208 % 2,712 % 35 8,766 % 3,833 % 4,478 % 6,497 % 3,227 % 2,744 % 36 8,679 % 3,845 % 4,470 % 6,444 % 3,246 % 2,774 % 37 8,595 % 3,856 % 4,463 % 6,392 % 3,265 % 2,804 % 38 8,515 % 3,867 % 4,456 % 6,343 % 3,282 % 2,832 % 39 8,438 % 3,878 % 4,448 % 6,295 % 3,299 % 2,860 % 40 8,364 % 3,888 % 4,441 % 6,250 % 3,316 % 2,886 % 41 8,294 % 3,898 % 4,434 % 6,206 % 3,332 % 2,912 % 42 8,226 % 3,908 % 4,427 % 6,164 % 3,347 % 2,936 % 43 8,161 % 3,917 % 4,420 % 6,124 % 3,362 % 2,960 % 44 8,099 % 3,926 % 4,413 % 6,085 % 3,376 % 2,983 % 45 8,039 % 3,934 % 4,406 % 6,048 % 3,390 % 3,005 % 46 7,981 % 3,942 % 4,399 % 6,012 % 3,403 % 3,026 % 47 7,926 % 3,950 % 4,393 % 5,978 % 3,416 % 3,047 % 48 7,873 % 3,958 % 4,387 % 5,945 % 3,428 % 3,067 % 49 7,822 % 3,966 % 4,381 % 5,913 % 3,440 % 3,086 % 50 7,773 % 3,973 % 4,375 % 5,882 % 3,452 % 3,104 % 51 7,726 % 3,980 % 4,369 % 5,853 % 3,463 % 3,122 % 52 7,680 % 3,986 % 4,363 % 5,824 % 3,474 % 3,139 % 53 7,636 % 3,993 % 4,358 % 5,797 % 3,484 % 3,156 % 54 7,594 % 3,999 % 4,353 % 5,770 % 3,494 % 3,172 % 55 7,553 % 4,005 % 4,347 % 5,745 % 3,504 % 3,188 % 56 7,514 % 4,011 % 4,342 % 5,720 % 3,513 % 3,203 % 57 7,476 % 4,017 % 4,338 % 5,696 % 3,523 % 3,217 % 58 7,439 % 4,022 % 4,333 % 5,673 % 3,531 % 3,231 % 59 7,404 % 4,028 % 4,328 % 5,650 % 3,540 % 3,245 % 60 7,369 % 4,033 % 4,324 % 5,629 % 3,548 % 3,258 % 61 7,336 % 4,038 % 4,319 % 5,608 % 3,556 % 3,271 % 62 7,304 % 4,043 % 4,315 % 5,588 % 3,564 % 3,283 % 63 7,273 % 4,047 % 4,311 % 5,568 % 3,572 % 3,295 % 64 7,242 % 4,052 % 4,307 % 5,549 % 3,579 % 3,307 % 65 7,213 % 4,056 % 4,303 % 5,531 % 3,586 % 3,318 % 66 7,185 % 4,061 % 4,300 % 5,513 % 3,593 % 3,329 % 67 7,157 % 4,065 % 4,296 % 5,495 % 3,600 % 3,340 % 68 7,131 % 4,069 % 4,292 % 5,478 % 3,606 % 3,350 % 69 7,105 % 4,073 % 4,289 % 5,462 % 3,613 % 3,360 % 70 7,079 % 4,077 % 4,286 % 5,446 % 3,619 % 3,370 % 71 7,055 % 4,081 % 4,282 % 5,431 % 3,625 % 3,379 % 72 7,031 % 4,084 % 4,279 % 5,416 % 3,631 % 3,389 % 73 7,008 % 4,088 % 4,276 % 5,401 % 3,636 % 3,398 % 74 6,985 % 4,092 % 4,273 % 5,387 % 3,642 % 3,406 % 75 6,963 % 4,095 % 4,270 % 5,373 % 3,647 % 3,415 % 76 6,942 % 4,098 % 4,267 % 5,359 % 3,653 % 3,423 % 77 6,921 % 4,101 % 4,264 % 5,346 % 3,658 % 3,431 % 78 6,901 % 4,105 % 4,262 % 5,333 % 3,663 % 3,439 % 79 6,881 % 4,108 % 4,259 % 5,321 % 3,668 % 3,447 % 80 6,862 % 4,111 % 4,256 % 5,309 % 3,672 % 3,454 % 81 6,843 % 4,114 % 4,254 % 5,297 % 3,677 % 3,462 % 82 6,825 % 4,117 % 4,251 % 5,285 % 3,682 % 3,469 % 83 6,807 % 4,119 % 4,249 % 5,274 % 3,686 % 3,476 % 84 6,789 % 4,122 % 4,247 % 5,263 % 3,690 % 3,483 % 85 6,772 % 4,125 % 4,244 % 5,252 % 3,695 % 3,489 % 86 6,756 % 4,127 % 4,242 % 5,242 % 3,699 % 3,496 % 87 6,739 % 4,130 % 4,240 % 5,231 % 3,703 % 3,502 % 88 6,723 % 4,132 % 4,238 % 5,221 % 3,707 % 3,508 % 89 6,708 % 4,135 % 4,235 % 5,211 % 3,710 % 3,514 % 90 6,693 % 4,137 % 4,233 % 5,202 % 3,714 % 3,520 % 91 6,678 % 4,139 % 4,231 % 5,192 % 3,718 % 3,526 % 92 6,663 % 4,142 % 4,229 % 5,183 % 3,721 % 3,532 % 93 6,649 % 4,144 % 4,228 % 5,174 % 3,725 % 3,537 % 94 6,635 % 4,146 % 4,226 % 5,165 % 3,728 % 3,543 % 95 6,622 % 4,148 % 4,224 % 5,157 % 3,732 % 3,548 % 96 6,608 % 4,150 % 4,222 % 5,148 % 3,735 % 3,553 % 97 6,595 % 4,152 % 4,220 % 5,140 % 3,738 % 3,559 % 98 6,583 % 4,154 % 4,218 % 5,132 % 3,742 % 3,564 % 99 6,570 % 4,156 % 4,217 % 5,124 % 3,745 % 3,568 % 100 6,558 % 4,158 % 4,215 % 5,116 % 3,748 % 3,573 % 101 6,546 % 4,160 % 4,213 % 5,109 % 3,751 % 3,578 % 102 6,534 % 4,162 % 4,212 % 5,101 % 3,754 % 3,583 % 103 6,522 % 4,164 % 4,210 % 5,094 % 3,756 % 3,587 % 104 6,511 % 4,166 % 4,209 % 5,087 % 3,759 % 3,592 % 105 6,500 % 4,167 % 4,207 % 5,080 % 3,762 % 3,596 % 106 6,489 % 4,169 % 4,206 % 5,073 % 3,765 % 3,600 % 107 6,478 % 4,171 % 4,204 % 5,066 % 3,767 % 3,604 % 108 6,468 % 4,173 % 4,203 % 5,059 % 3,770 % 3,608 % 109 6,457 % 4,174 % 4,201 % 5,053 % 3,773 % 3,613 % 110 6,447 % 4,176 % 4,200 % 5,046 % 3,775 % 3,616 % 111 6,437 % 4,177 % 4,199 % 5,040 % 3,778 % 3,620 % 112 6,428 % 4,179 % 4,197 % 5,034 % 3,780 % 3,624 % 113 6,418 % 4,180 % 4,196 % 5,028 % 3,782 % 3,628 % 114 6,409 % 4,182 % 4,195 % 5,022 % 3,785 % 3,632 % 115 6,399 % 4,183 % 4,194 % 5,016 % 3,787 % 3,635 % 116 6,390 % 4,185 % 4,192 % 5,010 % 3,789 % 3,639 % 117 6,381 % 4,186 % 4,191 % 5,005 % 3,792 % 3,642 % 118 6,373 % 4,188 % 4,190 % 4,999 % 3,794 % 3,646 % 119 6,364 % 4,189 % 4,189 % 4,994 % 3,796 % 3,649 % 120 6,355 % 4,190 % 4,188 % 4,988 % 3,798 % 3,653 % 121 6,347 % 4,192 % 4,186 % 4,983 % 3,800 % 3,656 % 122 6,339 % 4,193 % 4,185 % 4,978 % 3,802 % 3,659 % 123 6,331 % 4,194 % 4,184 % 4,973 % 3,804 % 3,662 % 124 6,323 % 4,195 % 4,183 % 4,968 % 3,806 % 3,665 % 125 6,315 % 4,197 % 4,182 % 4,963 % 3,808 % 3,668 % 126 6,307 % 4,198 % 4,181 % 4,958 % 3,810 % 3,671 % 127 6,300 % 4,199 % 4,180 % 4,953 % 3,812 % 3,674 % 128 6,292 % 4,200 % 4,179 % 4,948 % 3,814 % 3,677 % 129 6,285 % 4,201 % 4,178 % 4,944 % 3,816 % 3,680 % 130 6,278 % 4,203 % 4,177 % 4,939 % 3,817 % 3,683 % 131 6,271 % 4,204 % 4,176 % 4,934 % 3,819 % 3,686 % 132 6,264 % 4,205 % 4,175 % 4,930 % 3,821 % 3,689 % 133 6,257 % 4,206 % 4,174 % 4,926 % 3,823 % 3,691 % 134 6,250 % 4,207 % 4,173 % 4,921 % 3,824 % 3,694 % 135 6,243 % 4,208 % 4,172 % 4,917 % 3,826 % 3,697 % 136 6,237 % 4,209 % 4,171 % 4,913 % 3,828 % 3,699 % 137 6,230 % 4,210 % 4,170 % 4,909 % 3,829 % 3,702 % 138 6,224 % 4,211 % 4,170 % 4,905 % 3,831 % 3,704 % 139 6,217 % 4,212 % 4,169 % 4,901 % 3,832 % 3,707 % 140 6,211 % 4,213 % 4,168 % 4,897 % 3,834 % 3,709 % 141 6,205 % 4,214 % 4,167 % 4,893 % 3,835 % 3,712 % 142 6,199 % 4,215 % 4,166 % 4,889 % 3,837 % 3,714 % 143 6,193 % 4,216 % 4,165 % 4,885 % 3,838 % 3,716 % 144 6,187 % 4,217 % 4,165 % 4,882 % 3,840 % 3,719 % 145 6,181 % 4,218 % 4,164 % 4,878 % 3,841 % 3,721 % 146 6,176 % 4,219 % 4,163 % 4,874 % 3,843 % 3,723 % 147 6,170 % 4,220 % 4,162 % 4,871 % 3,844 % 3,725 % 148 6,165 % 4,220 % 4,162 % 4,867 % 3,846 % 3,728 % 149 6,159 % 4,221 % 4,161 % 4,864 % 3,847 % 3,730 % 150 6,154 % 4,222 % 4,160 % 4,860 % 3,848 % 3,732 % Term to maturity (in years) Turkish lira US dollar Yen 1 20,105 % 2,481 %  0,078 % 2 19,485 % 2,672 %  0,060 % 3 18,336 % 2,743 %  0,042 % 4 17,578 % 2,765 %  0,026 % 5 17,191 % 2,773 %  0,003 % 6 16,317 % 2,779 % 0,024 % 7 15,430 % 2,785 % 0,053 % 8 14,943 % 2,795 % 0,084 % 9 14,716 % 2,807 % 0,116 % 10 14,579 % 2,819 % 0,152 % 11 14,429 % 2,836 % 0,190 % 12 14,254 % 2,841 % 0,229 % 13 14,061 % 2,845 % 0,268 % 14 13,855 % 2,850 % 0,307 % 15 13,640 % 2,855 % 0,345 % 16 13,420 % 2,857 % 0,382 % 17 13,196 % 2,857 % 0,417 % 18 12,973 % 2,856 % 0,450 % 19 12,750 % 2,854 % 0,482 % 20 12,531 % 2,852 % 0,512 % 21 12,315 % 2,850 % 0,540 % 22 12,105 % 2,847 % 0,566 % 23 11,900 % 2,843 % 0,588 % 24 11,701 % 2,838 % 0,607 % 25 11,510 % 2,833 % 0,621 % 26 11,325 % 2,826 % 0,632 % 27 11,147 % 2,819 % 0,642 % 28 10,976 % 2,812 % 0,653 % 29 10,812 % 2,805 % 0,669 % 30 10,655 % 2,799 % 0,691 % 31 10,504 % 2,794 % 0,719 % 32 10,360 % 2,789 % 0,754 % 33 10,223 % 2,785 % 0,792 % 34 10,091 % 2,780 % 0,832 % 35 9,965 % 2,775 % 0,875 % 36 9,845 % 2,769 % 0,919 % 37 9,729 % 2,763 % 0,963 % 38 9,619 % 2,755 % 1,008 % 39 9,514 % 2,747 % 1,053 % 40 9,413 % 2,736 % 1,097 % 41 9,317 % 2,725 % 1,140 % 42 9,224 % 2,713 % 1,183 % 43 9,136 % 2,701 % 1,225 % 44 9,051 % 2,690 % 1,266 % 45 8,970 % 2,680 % 1,306 % 46 8,892 % 2,672 % 1,345 % 47 8,817 % 2,666 % 1,383 % 48 8,745 % 2,663 % 1,419 % 49 8,676 % 2,662 % 1,455 % 50 8,609 % 2,664 % 1,490 % 51 8,545 % 2,669 % 1,524 % 52 8,483 % 2,676 % 1,557 % 53 8,424 % 2,686 % 1,588 % 54 8,367 % 2,696 % 1,619 % 55 8,312 % 2,708 % 1,649 % 56 8,258 % 2,721 % 1,678 % 57 8,207 % 2,735 % 1,706 % 58 8,157 % 2,750 % 1,733 % 59 8,109 % 2,764 % 1,760 % 60 8,063 % 2,779 % 1,785 % 61 8,018 % 2,795 % 1,810 % 62 7,975 % 2,810 % 1,834 % 63 7,933 % 2,826 % 1,858 % 64 7,892 % 2,841 % 1,881 % 65 7,852 % 2,856 % 1,903 % 66 7,814 % 2,872 % 1,924 % 67 7,777 % 2,887 % 1,945 % 68 7,741 % 2,902 % 1,966 % 69 7,706 % 2,916 % 1,985 % 70 7,672 % 2,931 % 2,005 % 71 7,639 % 2,945 % 2,023 % 72 7,607 % 2,959 % 2,041 % 73 7,576 % 2,973 % 2,059 % 74 7,545 % 2,986 % 2,076 % 75 7,516 % 3,000 % 2,093 % 76 7,487 % 3,013 % 2,110 % 77 7,459 % 3,025 % 2,125 % 78 7,432 % 3,038 % 2,141 % 79 7,405 % 3,050 % 2,156 % 80 7,379 % 3,062 % 2,171 % 81 7,354 % 3,074 % 2,185 % 82 7,329 % 3,085 % 2,200 % 83 7,305 % 3,097 % 2,213 % 84 7,282 % 3,108 % 2,227 % 85 7,259 % 3,118 % 2,240 % 86 7,236 % 3,129 % 2,253 % 87 7,215 % 3,139 % 2,265 % 88 7,193 % 3,150 % 2,277 % 89 7,172 % 3,159 % 2,289 % 90 7,152 % 3,169 % 2,301 % 91 7,132 % 3,179 % 2,313 % 92 7,112 % 3,188 % 2,324 % 93 7,093 % 3,197 % 2,335 % 94 7,075 % 3,206 % 2,346 % 95 7,056 % 3,215 % 2,356 % 96 7,038 % 3,224 % 2,366 % 97 7,021 % 3,232 % 2,376 % 98 7,004 % 3,240 % 2,386 % 99 6,987 % 3,248 % 2,396 % 100 6,970 % 3,256 % 2,406 % 101 6,954 % 3,264 % 2,415 % 102 6,938 % 3,272 % 2,424 % 103 6,923 % 3,279 % 2,433 % 104 6,908 % 3,287 % 2,442 % 105 6,893 % 3,294 % 2,450 % 106 6,878 % 3,301 % 2,459 % 107 6,864 % 3,308 % 2,467 % 108 6,849 % 3,315 % 2,475 % 109 6,836 % 3,321 % 2,483 % 110 6,822 % 3,328 % 2,491 % 111 6,809 % 3,335 % 2,499 % 112 6,795 % 3,341 % 2,506 % 113 6,783 % 3,347 % 2,514 % 114 6,770 % 3,353 % 2,521 % 115 6,758 % 3,359 % 2,528 % 116 6,745 % 3,365 % 2,535 % 117 6,733 % 3,371 % 2,542 % 118 6,722 % 3,377 % 2,549 % 119 6,710 % 3,382 % 2,556 % 120 6,699 % 3,388 % 2,562 % 121 6,687 % 3,393 % 2,569 % 122 6,676 % 3,399 % 2,575 % 123 6,665 % 3,404 % 2,581 % 124 6,655 % 3,409 % 2,588 % 125 6,644 % 3,414 % 2,594 % 126 6,634 % 3,419 % 2,600 % 127 6,624 % 3,424 % 2,606 % 128 6,614 % 3,429 % 2,611 % 129 6,604 % 3,434 % 2,617 % 130 6,594 % 3,439 % 2,623 % 131 6,585 % 3,443 % 2,628 % 132 6,575 % 3,448 % 2,634 % 133 6,566 % 3,453 % 2,639 % 134 6,557 % 3,457 % 2,644 % 135 6,548 % 3,461 % 2,650 % 136 6,539 % 3,466 % 2,655 % 137 6,530 % 3,470 % 2,660 % 138 6,522 % 3,474 % 2,665 % 139 6,513 % 3,478 % 2,670 % 140 6,505 % 3,482 % 2,674 % 141 6,497 % 3,486 % 2,679 % 142 6,488 % 3,490 % 2,684 % 143 6,480 % 3,494 % 2,689 % 144 6,473 % 3,498 % 2,693 % 145 6,465 % 3,502 % 2,698 % 146 6,457 % 3,506 % 2,702 % 147 6,450 % 3,509 % 2,707 % 148 6,442 % 3,513 % 2,711 % 149 6,435 % 3,516 % 2,715 % 150 6,427 % 3,520 % 2,719 % ANNEX II Fundamental spreads for the calculation of the matching adjustment The fundamental spreads set out in this Annex are expressed in basis points and do not include any increase in accordance with Article 77c(1)(c) of Directive 2009/138/EC. 1. Exposures to central governments and central banks The fundamental spreads apply to exposures denominated in all currencies. The fundamental spreads for durations from 11 to 30 years are equal to the fundamental spreads for duration 10 years. Duration (in years) Austria Belgium Bulgaria Croatia Czech Republic Cyprus Denmark 1 0 0 33 5 0 26 1 2 0 0 41 5 1 44 1 3 0 1 46 5 2 49 0 4 0 3 49 5 4 50 0 5 0 4 54 5 5 53 0 6 1 5 56 5 7 55 0 7 2 6 60 5 9 56 0 8 3 7 61 5 12 56 0 9 3 8 63 5 13 53 0 10 4 9 65 5 14 52 0 Duration (in years) Estonia Finland France Germany Greece Hungary Ireland 1 0 0 0 0 415 4 17 2 0 0 0 0 255 4 24 3 1 0 0 0 225 4 27 4 3 0 0 0 195 4 28 5 4 0 0 0 178 4 29 6 5 0 0 0 175 4 30 7 6 0 0 0 171 4 31 8 7 0 1 0 176 2 32 9 8 1 2 0 178 1 32 10 9 1 3 0 180 4 33 Duration (in years) Italy Latvia Lithuania Luxembourg Malta Netherlands Poland 1 6 5 5 0 17 0 4 2 14 12 12 0 24 0 4 3 18 15 16 0 27 0 4 4 20 17 17 0 28 0 4 5 22 19 20 0 29 0 4 6 23 20 21 0 30 0 4 7 25 22 22 0 31 0 4 8 26 23 24 1 32 0 4 9 28 24 25 2 32 0 4 10 29 25 26 3 33 0 4 Duration (in years) Portugal Romania Slovakia Slovenia Spain Sweden United Kingdom 1 26 10 13 20 5 0 0 2 44 18 17 23 12 0 0 3 49 20 19 27 16 0 0 4 50 21 21 32 17 0 0 5 53 23 22 35 20 0 0 6 55 24 23 39 21 0 0 7 56 26 25 40 22 0 0 8 56 28 26 42 24 0 0 9 53 29 26 42 25 0 0 10 52 27 26 42 26 0 0 Duration (in years) Liechtenstein Norway Switzerland Australia Brazil Canada Chile 1 0 0 0 0 12 0 17 2 0 0 0 0 12 0 19 3 0 0 0 0 12 0 18 4 0 0 0 0 12 0 17 5 0 0 0 0 12 0 16 6 0 0 0 0 12 0 15 7 0 0 0 0 12 0 14 8 0 0 0 0 12 0 15 9 0 0 0 0 12 0 16 10 0 0 0 0 12 0 13 Duration (in years) China Colombia Hong Kong India Japan Malaysia Mexico 1 0 11 0 9 0 0 9 2 0 18 0 9 0 0 9 3 1 30 0 9 0 0 9 4 2 38 0 9 0 0 10 5 2 40 0 9 0 0 10 6 3 43 0 9 0 0 10 7 3 45 0 9 0 0 10 8 7 43 0 9 0 0 10 9 5 40 0 9 1 0 10 10 5 43 0 9 1 0 10 Duration (in years) New Zealand Russia Singapore South Africa South Korea Thailand Taiwan 1 0 0 0 4 10 0 4 2 0 0 0 7 12 0 4 3 0 0 0 7 12 0 4 4 0 0 0 6 14 0 4 5 0 2 0 5 15 0 4 6 0 5 0 6 15 0 4 7 0 8 0 7 16 0 4 8 0 12 0 8 16 0 4 9 0 19 0 9 16 0 4 10 0 19 0 10 16 0 4 Duration (in years) United States 1 0 2 0 3 0 4 0 5 0 6 0 7 0 8 0 9 0 10 0 2. Exposures to financial institutions 2.1 Euro Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 6 21 46 124 238 572 1 182 2 6 21 46 124 238 572 970 3 7 23 47 116 234 568 804 4 8 25 50 118 233 567 674 5 10 28 55 121 233 567 571 6 11 30 59 126 233 567 567 7 12 33 60 128 233 567 567 8 12 34 60 127 233 567 567 9 12 34 60 126 233 567 567 10 13 36 60 126 233 567 567 11 13 37 60 126 233 567 567 12 14 38 60 126 233 567 567 13 14 38 60 126 233 567 567 14 14 38 60 126 233 567 567 15 14 38 60 126 233 567 567 16 14 38 60 126 233 567 567 17 14 38 60 126 233 567 567 18 14 38 60 126 233 567 567 19 14 38 60 126 233 567 567 20 15 38 60 126 233 567 567 21 15 38 60 126 233 567 567 22 16 38 60 126 233 567 567 23 17 38 60 126 233 567 567 24 18 38 60 126 233 567 567 25 18 38 60 126 233 567 567 26 19 38 60 126 233 567 567 27 20 38 60 126 233 567 567 28 21 38 60 126 233 567 567 29 21 38 60 126 233 567 567 30 22 38 60 126 233 567 567 2.2 Czech koruna Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 11 26 51 129 243 577 1 212 2 13 28 53 131 245 579 997 3 14 30 55 124 241 575 826 4 16 33 57 126 240 574 692 5 17 35 62 128 240 574 587 6 17 37 65 132 239 573 573 7 18 39 66 134 238 573 573 8 17 39 65 132 238 572 572 9 17 39 65 131 238 572 572 10 17 40 65 130 237 571 571 11 17 41 64 129 237 571 571 12 17 41 64 129 236 570 570 13 17 41 63 128 235 570 570 14 17 41 63 128 235 569 569 15 16 40 62 127 235 569 569 16 16 40 61 127 234 568 568 17 15 39 61 127 234 568 568 18 15 39 61 126 234 568 568 19 15 39 61 126 234 568 568 20 16 40 62 127 234 568 568 21 16 40 62 127 234 568 568 22 17 40 62 127 235 569 569 23 18 40 62 128 235 569 569 24 18 41 62 128 235 569 569 25 19 41 62 128 235 569 569 26 19 41 62 128 235 569 569 27 21 41 62 128 235 569 569 28 21 41 62 128 235 569 569 29 21 41 62 128 235 569 569 30 22 41 62 128 235 569 569 2.3 Danish krone Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 6 21 46 124 237 572 1 181 2 6 21 46 124 237 572 969 3 7 23 47 116 234 568 803 4 8 25 50 118 233 567 673 5 9 28 55 121 232 567 571 6 11 30 58 126 232 567 567 7 12 33 60 128 232 567 567 8 12 33 60 127 232 567 567 9 12 34 60 126 232 567 567 10 13 35 60 125 232 567 567 11 13 36 60 125 232 567 567 12 14 37 60 125 232 567 567 13 14 38 60 125 232 567 567 14 14 38 60 125 232 567 567 15 14 38 60 125 232 567 567 16 14 38 60 125 232 567 567 17 14 38 60 125 232 567 567 18 14 38 60 125 232 567 567 19 14 38 60 125 232 567 567 20 15 38 60 125 232 567 567 21 15 38 60 125 232 567 567 22 16 38 60 125 232 567 567 23 17 38 60 125 232 567 567 24 18 38 60 125 232 567 567 25 18 38 60 125 232 567 567 26 19 38 60 125 232 567 567 27 20 38 60 125 232 567 567 28 21 38 60 125 232 567 567 29 21 38 60 125 232 567 567 30 22 38 60 125 232 567 567 2.4 Forint Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 84 99 124 202 316 650 1 201 2 79 94 120 197 311 645 995 3 83 99 123 192 310 644 827 4 82 99 123 192 306 640 694 5 81 99 126 192 303 638 638 6 80 99 127 195 301 635 635 7 79 99 127 195 299 633 633 8 77 99 125 192 298 632 632 9 76 98 124 190 296 631 631 10 73 96 120 185 293 627 627 11 70 94 117 183 290 624 624 12 69 93 116 181 288 622 622 13 69 93 115 180 287 622 622 14 69 93 115 180 287 621 621 15 68 92 114 179 287 621 621 16 68 92 113 179 286 620 620 17 67 91 113 178 285 619 619 18 66 90 112 178 285 619 619 19 65 89 111 177 284 618 618 20 65 89 111 176 283 617 617 21 64 88 110 175 282 617 617 22 63 87 109 174 282 616 616 23 62 86 108 174 281 615 615 24 61 85 107 172 280 614 614 25 60 84 106 171 279 613 613 26 59 83 105 170 277 612 612 27 58 82 104 169 276 610 610 28 57 81 103 168 275 609 609 29 56 80 102 167 274 608 608 30 55 79 101 166 273 607 607 2.5 Krona Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 9 24 50 127 241 575 1 180 2 11 26 52 129 243 577 970 3 14 30 54 123 241 574 804 4 15 33 57 125 240 574 674 5 17 35 62 128 240 574 574 6 18 38 66 133 240 574 574 7 19 40 67 135 240 574 574 8 18 40 66 133 239 573 573 9 18 40 66 132 239 573 573 10 18 41 66 131 238 572 572 11 18 42 65 131 238 572 572 12 18 42 65 130 237 571 571 13 19 42 65 130 237 571 571 14 18 42 64 130 237 571 571 15 18 42 64 129 236 571 571 16 18 42 64 129 236 570 570 17 17 42 63 129 236 570 570 18 17 41 63 129 236 570 570 19 18 42 63 129 236 570 570 20 18 42 64 129 236 570 570 21 18 42 64 130 237 571 571 22 19 43 64 130 237 571 571 23 19 43 65 130 237 571 571 24 19 43 65 130 237 571 571 25 19 43 65 130 237 571 571 26 19 43 65 130 237 571 571 27 20 43 65 130 237 571 571 28 21 43 65 130 237 571 571 29 21 43 65 130 237 571 571 30 22 43 64 130 237 571 571 2.6 Kuna Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 51 66 92 169 283 617 1 188 2 55 70 95 173 287 621 978 3 60 77 101 170 288 621 813 4 64 81 106 174 289 623 682 5 66 85 112 178 289 623 623 6 67 87 115 182 289 623 623 7 68 89 116 184 288 622 622 8 67 88 115 181 287 621 621 9 65 88 113 179 286 620 620 10 64 87 112 177 284 618 618 11 63 87 110 176 283 617 617 12 62 86 109 174 281 615 615 13 61 85 107 172 280 614 614 14 60 84 106 171 278 612 612 15 59 83 105 170 277 611 611 16 58 82 103 169 276 610 610 17 57 81 103 168 275 609 609 18 56 80 102 167 274 608 608 19 55 79 101 166 273 608 608 20 54 79 100 166 273 607 607 21 54 78 100 165 272 606 606 22 53 77 99 164 271 605 605 23 52 76 98 163 271 605 605 24 51 75 97 163 270 604 604 25 51 75 96 162 269 603 603 26 50 74 96 161 268 602 602 27 49 73 95 160 267 601 601 28 48 72 94 159 266 600 600 29 47 71 93 158 265 600 600 30 46 70 92 157 265 599 599 2.7 Lev Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 5 20 45 123 237 571 1 181 2 5 20 45 123 237 571 969 3 6 22 46 115 233 567 803 4 7 25 49 117 232 566 673 5 9 27 54 120 232 566 571 6 10 30 58 125 232 566 566 7 11 32 60 127 232 566 566 8 11 33 59 126 232 566 566 9 11 33 59 125 232 566 566 10 12 35 59 125 232 566 566 11 12 36 59 125 232 566 566 12 13 37 59 125 232 566 566 13 13 37 59 125 232 566 566 14 13 37 59 125 232 566 566 15 13 37 59 125 232 566 566 16 13 37 59 125 232 566 566 17 13 37 59 125 232 566 566 18 14 37 59 125 232 566 566 19 14 37 59 125 232 566 566 20 15 37 59 125 232 566 566 21 15 37 59 125 232 566 566 22 16 37 59 125 232 566 566 23 17 37 59 125 232 566 566 24 18 38 59 125 232 566 566 25 18 38 59 125 232 566 566 26 19 38 59 125 232 566 566 27 20 38 59 125 232 566 566 28 21 38 59 125 232 566 566 29 21 38 59 125 232 566 566 30 22 38 59 125 232 566 566 2.8 Pound sterling Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 7 25 57 156 256 590 1 203 2 7 25 57 156 256 590 988 3 8 27 56 140 252 586 819 4 10 29 58 129 250 584 686 5 11 31 59 117 249 583 583 6 14 34 62 109 248 582 582 7 15 37 62 101 246 580 580 8 16 38 61 93 245 579 579 9 19 45 64 87 244 578 578 10 18 45 62 84 243 577 577 11 17 44 60 83 243 577 577 12 17 43 61 84 242 576 576 13 17 44 61 84 241 575 575 14 17 44 61 84 240 574 574 15 17 44 61 84 239 573 573 16 17 44 61 84 238 572 572 17 17 44 61 84 237 571 571 18 17 44 61 84 236 571 571 19 17 44 61 84 236 570 570 20 17 44 61 84 237 571 571 21 17 44 61 84 237 571 571 22 17 44 61 84 237 571 571 23 18 44 61 84 236 571 571 24 18 44 61 84 236 570 570 25 18 44 61 84 235 569 569 26 19 44 61 84 235 569 569 27 20 44 61 84 235 569 569 28 21 44 61 84 234 568 568 29 21 44 61 84 234 568 568 30 22 44 61 84 233 567 567 2.9 Romanian leu Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 87 101 127 205 318 653 1 254 2 84 99 125 202 316 650 1 035 3 83 99 124 193 310 644 860 4 82 99 124 192 307 641 722 5 81 99 126 192 304 638 638 6 80 99 128 195 301 636 636 7 78 99 127 194 299 633 633 8 76 97 124 190 296 630 630 9 73 95 121 187 294 628 628 10 72 95 119 185 292 626 626 11 71 94 118 183 290 624 624 12 70 93 116 181 289 623 623 13 68 92 115 180 287 621 621 14 67 91 113 178 285 619 619 15 66 90 112 177 284 618 618 16 64 88 110 176 283 617 617 17 63 87 109 174 282 616 616 18 62 86 108 174 281 615 615 19 61 85 107 173 280 614 614 20 61 85 107 172 279 613 613 21 60 84 106 171 278 612 612 22 59 83 105 170 277 611 611 23 58 82 104 169 276 610 610 24 57 81 103 168 275 609 609 25 56 80 102 167 274 608 608 26 55 79 101 166 273 607 607 27 54 78 100 165 272 606 606 28 53 77 99 164 271 605 605 29 52 76 98 163 270 604 604 30 51 75 97 162 269 603 603 2.10 Zloty Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 60 75 100 178 292 626 1 211 2 59 73 99 177 290 624 996 3 58 75 99 168 285 619 828 4 58 76 100 169 283 617 695 5 58 76 103 169 281 615 615 6 57 77 105 172 279 613 613 7 57 77 105 173 277 611 611 8 55 76 103 170 276 610 610 9 53 76 101 167 274 608 608 10 53 76 100 166 273 607 607 11 52 76 99 164 272 606 606 12 52 76 98 164 271 605 605 13 52 75 98 163 270 604 604 14 51 75 97 162 269 603 603 15 50 74 96 162 269 603 603 16 49 73 95 160 268 602 602 17 49 73 95 160 267 601 601 18 48 72 94 159 266 600 600 19 47 71 93 159 266 600 600 20 47 71 93 158 266 600 600 21 47 71 93 158 265 599 599 22 47 71 92 158 265 599 599 23 46 70 92 157 264 598 598 24 45 69 91 157 264 598 598 25 45 69 91 156 263 597 597 26 44 68 90 155 262 596 596 27 43 67 89 155 262 596 596 28 43 67 89 154 261 595 595 29 42 66 88 153 260 594 594 30 41 65 87 153 260 594 594 2.11 Norwegian krone Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 31 45 71 149 262 596 1 209 2 31 46 72 149 263 597 994 3 31 47 72 141 258 592 824 4 32 49 73 142 256 590 691 5 32 51 78 144 255 589 589 6 33 52 80 148 254 588 588 7 33 54 81 149 253 588 588 8 32 54 80 147 253 587 587 9 31 54 79 145 252 586 586 10 31 54 79 144 251 585 585 11 31 55 78 143 250 585 585 12 31 55 77 143 250 584 584 13 30 54 76 142 249 583 583 14 30 54 76 141 248 582 582 15 29 53 75 140 247 582 582 16 28 52 74 139 246 581 581 17 28 52 74 139 246 580 580 18 27 51 73 138 246 580 580 19 27 51 73 138 245 579 579 20 27 51 73 138 245 579 579 21 27 51 73 138 245 579 579 22 27 51 73 138 245 579 579 23 27 51 73 138 245 579 579 24 27 51 73 138 245 579 579 25 26 51 72 138 245 579 579 26 26 50 72 137 245 579 579 27 26 50 72 137 244 578 578 28 26 50 72 137 244 578 578 29 25 50 71 137 244 578 578 30 25 49 71 136 243 578 578 2.12 Swiss franc Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 0 3 26 104 217 552 1 174 2 1 5 27 105 218 552 964 3 2 5 28 97 215 549 799 4 3 6 31 99 214 548 670 5 4 9 36 102 214 548 568 6 4 11 40 107 214 548 548 7 5 14 41 109 213 548 548 8 6 14 41 108 213 548 548 9 7 15 41 107 213 548 548 10 8 16 41 106 213 547 547 11 8 19 42 107 215 549 549 12 9 18 41 106 213 547 547 13 10 20 42 107 214 548 548 14 11 20 42 107 214 548 548 15 11 18 40 106 213 547 547 16 12 17 39 105 212 546 546 17 12 17 39 105 212 546 546 18 14 17 39 105 212 546 546 19 14 19 40 105 212 546 546 20 15 19 40 106 213 547 547 21 15 20 41 106 213 547 547 22 16 20 41 106 213 547 547 23 17 22 41 106 213 547 547 24 18 22 41 106 213 547 547 25 18 23 42 106 213 547 547 26 19 23 43 106 213 547 547 27 19 25 45 106 213 547 547 28 21 25 46 106 213 547 547 29 21 26 47 106 213 547 547 30 22 27 48 106 213 547 547 2.13 Australian dollar Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 47 62 88 165 279 613 1 225 2 47 62 88 165 279 613 1 005 3 48 64 88 157 275 609 832 4 48 65 90 158 273 607 697 5 49 67 94 160 272 606 606 6 49 68 96 164 270 604 604 7 49 70 97 165 269 603 603 8 48 69 96 162 268 602 602 9 47 69 94 160 267 601 601 10 46 69 94 159 266 600 600 11 46 69 93 158 265 599 599 12 46 69 92 157 265 599 599 13 45 69 91 157 264 598 598 14 45 69 91 156 263 597 597 15 44 68 90 155 262 597 597 16 43 67 89 154 261 596 596 17 43 67 89 154 261 595 595 18 42 66 88 153 260 594 594 19 42 66 88 153 260 594 594 20 41 65 87 153 260 594 594 21 41 65 87 152 260 594 594 22 41 65 87 152 259 593 593 23 40 64 86 152 259 593 593 24 40 64 86 151 258 592 592 25 39 63 85 150 258 592 592 26 39 63 85 150 257 591 591 27 38 62 84 149 256 590 590 28 37 61 83 149 256 590 590 29 37 61 83 148 255 589 589 30 36 60 82 147 254 589 589 2.14 Baht Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 15 30 56 133 247 581 1 212 2 19 34 60 137 251 585 997 3 24 40 64 133 251 584 827 4 27 45 69 137 252 586 693 5 30 49 76 142 253 587 588 6 29 49 77 144 251 585 585 7 34 55 83 151 255 589 589 8 33 54 81 148 253 588 588 9 34 56 82 147 254 588 588 10 36 59 83 149 256 590 590 11 38 61 84 150 257 591 591 12 39 62 85 150 258 592 592 13 40 63 86 151 258 592 592 14 40 64 86 151 258 592 592 15 40 64 86 151 258 593 593 16 40 64 85 151 258 592 592 17 40 64 86 151 258 592 592 18 39 63 85 150 257 591 591 19 38 62 84 150 257 591 591 20 38 62 84 150 257 591 591 21 38 62 84 150 257 591 591 22 38 62 84 149 256 591 591 23 38 62 84 149 256 590 590 24 37 61 83 149 256 590 590 25 37 61 83 148 255 589 589 26 36 61 82 148 255 589 589 27 36 60 82 147 254 588 588 28 35 60 81 147 254 588 588 29 35 59 81 146 253 587 587 30 34 59 80 146 253 587 587 2.15 Canadian dollar Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 14 29 55 132 246 580 1 222 2 15 30 56 133 247 581 1 005 3 18 34 58 127 245 578 833 4 19 36 61 129 244 578 698 5 21 39 66 132 244 578 591 6 22 42 70 137 244 578 578 7 23 44 72 139 244 578 578 8 23 45 71 138 244 578 578 9 23 46 71 137 244 578 578 10 24 47 71 137 244 578 578 11 25 48 72 137 244 578 578 12 26 49 72 137 244 578 578 13 26 50 72 137 244 579 579 14 26 50 72 137 245 579 579 15 26 50 72 138 245 579 579 16 26 50 72 137 244 578 578 17 26 50 72 137 244 579 579 18 26 50 72 137 244 578 578 19 26 50 72 137 244 578 578 20 26 50 72 137 245 579 579 21 26 50 72 137 245 579 579 22 26 50 72 137 244 578 578 23 26 50 72 137 244 578 578 24 25 49 71 137 244 578 578 25 25 49 71 136 243 577 577 26 25 49 71 136 243 577 577 27 24 48 70 135 243 577 577 28 24 48 70 135 242 576 576 29 24 48 70 135 242 576 576 30 23 47 69 134 242 576 576 2.16 Chilean peso Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 50 65 90 168 282 616 1 237 2 53 68 93 171 285 619 1 021 3 57 73 97 166 284 618 848 4 59 76 101 169 284 618 711 5 61 79 106 172 284 618 618 6 63 82 110 178 284 618 618 7 64 84 112 180 284 618 618 8 63 84 111 178 284 618 618 9 63 85 111 176 283 617 617 10 63 86 111 176 283 617 617 11 63 87 110 176 283 617 617 12 63 87 110 175 282 616 616 13 63 87 109 174 281 615 615 14 62 86 108 173 280 614 614 15 61 85 107 172 279 613 613 16 60 84 106 171 279 613 613 17 59 83 105 171 278 612 612 18 59 83 105 170 277 611 611 19 58 82 104 169 276 610 610 20 57 81 103 168 276 610 610 21 56 81 102 168 275 609 609 22 56 80 102 167 274 608 608 23 55 79 101 166 273 607 607 24 54 78 100 165 272 606 606 25 53 77 99 164 271 605 605 26 52 76 98 163 270 604 604 27 51 75 97 162 269 604 604 28 50 74 96 161 269 603 603 29 49 73 95 161 268 602 602 30 49 73 94 160 267 601 601 2.17 Colombian peso Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 81 96 122 199 313 647 1 273 2 85 100 126 203 317 651 1 049 3 87 103 127 196 314 648 873 4 87 104 129 197 312 646 732 5 90 109 136 202 313 647 647 6 92 112 140 207 314 648 648 7 93 114 142 210 314 648 648 8 94 116 142 209 315 649 649 9 95 117 143 209 315 650 650 10 96 118 143 208 315 650 650 11 96 119 142 208 315 649 649 12 95 119 142 207 314 648 648 13 94 118 140 206 313 647 647 14 93 117 139 204 311 645 645 15 91 115 137 203 310 644 644 16 90 114 136 201 308 642 642 17 89 113 134 200 307 641 641 18 87 111 133 198 305 640 640 19 86 110 132 197 304 638 638 20 84 109 130 196 303 637 637 21 83 107 129 194 301 636 636 22 82 106 128 193 300 634 634 23 80 104 126 191 298 632 632 24 78 103 124 190 297 631 631 25 77 101 123 188 295 629 629 26 75 99 121 187 294 628 628 27 74 98 120 185 292 626 626 28 72 96 118 183 291 625 625 29 71 95 117 182 289 623 623 30 69 93 115 180 288 622 622 2.18 Hong Kong dollar Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 7 22 48 125 239 573 1 228 2 11 25 51 129 242 577 1 010 3 14 30 55 124 241 575 837 4 17 35 59 127 242 576 701 5 20 39 66 131 243 577 594 6 22 41 70 137 244 578 578 7 23 44 72 140 244 578 578 8 23 45 71 138 244 578 578 9 24 46 71 137 244 578 578 10 24 47 72 137 244 578 578 11 25 48 72 137 244 578 578 12 25 49 71 137 244 578 578 13 25 49 71 136 243 577 577 14 24 48 70 135 243 577 577 15 24 48 69 135 242 576 576 16 23 47 68 134 241 575 575 17 22 46 68 133 240 575 575 18 22 46 68 133 240 574 574 19 22 46 67 133 240 574 574 20 22 46 68 133 240 574 574 21 22 46 68 133 240 574 574 22 22 46 68 133 240 574 574 23 22 46 68 133 240 574 574 24 22 46 68 133 240 574 574 25 22 46 68 133 240 574 574 26 22 46 67 133 240 574 574 27 21 45 67 133 240 574 574 28 21 45 67 132 239 574 574 29 22 45 67 132 239 573 573 30 22 45 67 132 239 573 573 2.19 Indian rupee Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 93 108 134 211 325 659 1 322 2 93 108 134 212 325 659 1 088 3 94 110 135 204 321 655 903 4 95 112 137 205 320 654 758 5 96 115 142 208 319 653 653 6 97 116 144 212 318 652 652 7 97 118 146 214 318 652 652 8 97 118 145 212 318 652 652 9 96 118 144 210 317 651 651 10 95 118 142 208 315 649 649 11 94 117 141 206 313 647 647 12 92 116 139 204 311 645 645 13 91 115 137 202 309 643 643 14 89 113 135 200 307 642 642 15 87 111 133 199 306 640 640 16 85 109 131 196 304 638 638 17 84 108 130 195 302 636 636 18 82 106 128 193 300 634 634 19 81 105 127 192 299 633 633 20 80 104 126 191 298 632 632 21 79 103 125 190 297 631 631 22 77 102 123 189 296 630 630 23 76 100 122 188 295 629 629 24 75 99 121 186 293 628 628 25 74 98 120 185 292 626 626 26 73 97 119 184 291 625 625 27 72 96 118 183 290 624 624 28 71 95 117 182 289 623 623 29 70 94 116 181 288 622 622 30 69 93 115 180 287 621 621 2.20 Mexican peso Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 345 360 385 463 577 911 1 343 2 79 94 119 197 311 645 1 101 3 83 99 123 192 310 644 910 4 86 104 128 196 311 645 761 5 89 107 134 200 312 646 646 6 91 110 139 206 313 647 647 7 92 113 141 209 313 647 647 8 93 115 141 208 314 648 648 9 94 116 141 207 314 648 648 10 94 117 141 207 314 648 648 11 94 118 141 206 314 648 648 12 95 118 141 206 314 648 648 13 95 119 142 207 314 648 648 14 96 120 142 207 314 649 649 15 97 121 143 208 315 649 649 16 98 122 144 209 316 650 650 17 99 123 145 210 317 651 651 18 100 124 146 211 318 652 652 19 101 125 147 212 319 653 653 20 101 126 147 213 320 654 654 21 102 126 148 213 320 654 654 22 101 126 147 213 320 654 654 23 101 125 147 212 319 653 653 24 100 124 146 211 318 653 653 25 99 123 145 210 318 652 652 26 98 122 144 209 316 650 650 27 97 121 143 208 315 649 649 28 96 120 141 207 314 648 648 29 94 118 140 205 313 647 647 30 93 117 139 204 311 645 645 2.21 New Taiwan dollar Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 0 10 36 114 227 561 1 195 2 1 10 36 113 227 561 981 3 2 12 37 106 223 557 813 4 3 14 39 107 221 555 680 5 4 16 43 109 220 554 576 6 4 17 46 113 219 554 554 7 5 19 47 115 219 553 553 8 7 19 45 112 218 552 552 9 7 19 44 110 217 551 551 10 8 20 44 109 217 551 551 11 8 21 44 109 216 551 551 12 9 21 44 109 216 551 551 13 10 22 44 109 216 551 551 14 11 22 44 109 217 551 551 15 11 23 44 110 217 551 551 16 12 23 44 110 217 551 551 17 12 23 45 110 217 551 551 18 14 23 45 111 218 552 552 19 15 24 46 111 218 552 552 20 15 25 47 112 219 553 553 21 16 26 48 113 220 554 554 22 17 26 48 114 221 555 555 23 18 27 49 114 221 555 555 24 18 28 49 115 222 556 556 25 18 28 50 115 222 556 556 26 19 28 50 116 223 557 557 27 20 29 51 116 223 557 557 28 21 29 51 116 223 557 557 29 21 29 51 117 224 558 558 30 22 30 52 117 224 558 558 2.22 New Zealand dollar Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 53 68 94 171 285 619 1 224 2 54 69 95 172 286 620 1 005 3 55 71 95 165 282 616 833 4 56 73 97 166 280 614 698 5 56 75 102 168 279 613 613 6 57 76 105 172 279 613 613 7 57 77 105 173 277 611 611 8 56 77 104 171 277 611 611 9 55 78 103 169 276 610 610 10 54 77 102 167 274 608 608 11 54 77 100 166 273 607 607 12 52 76 99 164 271 605 605 13 51 75 97 162 270 604 604 14 50 74 96 161 268 602 602 15 48 72 94 160 267 601 601 16 47 71 93 158 265 599 599 17 45 69 91 157 264 598 598 18 44 68 90 155 263 597 597 19 43 67 89 155 262 596 596 20 43 67 89 154 261 595 595 21 42 66 88 153 261 595 595 22 42 66 88 153 260 594 594 23 41 65 87 152 259 593 593 24 40 64 86 151 258 593 593 25 39 64 85 151 258 592 592 26 39 63 85 150 257 591 591 27 38 62 84 149 256 590 590 28 37 62 83 149 256 590 590 29 37 61 83 148 255 589 589 30 36 60 82 147 254 589 589 2.23 Rand Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 115 130 155 233 347 681 1 319 2 116 131 156 234 348 682 1 086 3 118 134 159 228 345 679 901 4 120 137 162 230 345 679 756 5 122 140 167 233 345 679 679 6 123 142 170 238 344 679 679 7 123 144 172 239 344 678 678 8 122 144 170 237 343 677 677 9 122 144 169 235 342 676 676 10 121 144 168 234 341 675 675 11 120 143 167 232 339 673 673 12 119 142 165 230 337 672 672 13 117 141 163 228 335 669 669 14 115 139 161 226 333 667 667 15 113 137 159 224 331 665 665 16 110 134 156 221 328 662 662 17 108 132 154 219 326 660 660 18 105 129 151 217 324 658 658 19 103 127 149 215 322 656 656 20 102 126 148 213 320 654 654 21 100 124 146 211 318 652 652 22 98 122 144 209 316 651 651 23 96 120 142 208 315 649 649 24 95 119 140 206 313 647 647 25 93 117 139 204 311 645 645 26 91 115 137 202 309 643 643 27 89 113 135 200 308 642 642 28 88 112 134 199 306 640 640 29 86 110 132 197 304 638 638 30 85 109 130 196 303 637 637 2.24 Real Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 173 188 213 291 405 739 1 323 2 182 197 223 300 414 748 1 103 3 187 203 228 297 414 748 922 4 189 207 231 300 414 748 779 5 191 209 236 302 414 748 748 6 190 210 238 305 412 746 746 7 190 211 238 306 411 745 745 8 188 210 236 303 409 743 743 9 187 209 235 301 407 742 742 10 186 209 233 299 406 740 740 11 185 208 232 297 404 738 738 12 183 206 229 294 401 735 735 13 180 204 226 291 398 733 733 14 177 201 223 288 395 729 729 15 174 198 220 285 392 726 726 16 171 195 217 282 389 723 723 17 167 191 213 279 386 720 720 18 164 188 210 275 383 717 717 19 161 185 207 272 379 714 714 20 158 182 204 269 376 711 711 21 155 179 201 266 373 707 707 22 152 176 198 263 370 704 704 23 149 173 195 260 367 701 701 24 146 170 191 257 364 698 698 25 142 166 188 254 361 695 695 26 139 163 185 251 358 692 692 27 136 160 182 248 355 689 689 28 134 158 179 245 352 686 686 29 131 155 177 242 349 683 683 30 128 152 174 239 346 680 680 2.25 Renminbi-yuan Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 28 43 69 146 260 594 1 242 2 29 44 70 147 261 595 1 019 3 30 46 71 140 257 591 845 4 31 48 73 141 256 590 708 5 32 51 78 144 255 589 600 6 32 52 80 147 254 588 588 7 33 54 81 149 253 588 588 8 32 53 80 146 252 586 586 9 31 53 79 145 251 585 585 10 31 54 78 144 251 585 585 11 31 54 77 143 250 584 584 12 30 54 77 142 249 583 583 13 30 54 76 142 249 583 583 14 30 54 76 141 248 582 582 15 30 54 75 141 248 582 582 16 29 53 75 141 248 582 582 17 29 53 75 140 248 582 582 18 29 53 75 140 248 582 582 19 29 53 75 141 248 582 582 20 29 54 75 141 248 582 582 21 30 54 75 141 248 582 582 22 29 54 75 141 248 582 582 23 29 53 75 141 248 582 582 24 29 53 75 140 247 582 582 25 29 53 75 140 247 581 581 26 29 53 75 140 247 581 581 27 28 53 74 140 247 581 581 28 28 52 74 139 246 581 581 29 28 52 74 139 246 580 580 30 28 52 73 139 246 580 580 2.26 Ringgit Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 24 39 65 142 256 590 1 254 2 26 41 67 144 258 592 1 029 3 29 45 69 138 256 590 852 4 31 49 73 141 256 590 714 5 34 52 79 145 257 591 605 6 35 55 83 150 257 591 591 7 37 58 85 153 257 591 591 8 37 58 85 151 257 591 591 9 37 59 85 151 257 592 592 10 38 61 85 151 258 592 592 11 39 62 86 151 258 592 592 12 40 63 86 151 258 592 592 13 40 64 86 151 258 592 592 14 40 64 86 151 258 592 592 15 40 64 86 151 258 592 592 16 39 63 85 150 257 592 592 17 39 63 85 150 257 592 592 18 39 63 85 150 257 592 592 19 39 63 85 150 258 592 592 20 40 64 85 151 258 592 592 21 40 64 86 151 258 592 592 22 40 64 86 151 258 592 592 23 39 64 85 151 258 592 592 24 39 63 85 150 257 592 592 25 39 63 85 150 257 591 591 26 38 62 84 150 257 591 591 27 38 62 84 149 256 590 590 28 37 62 83 149 256 590 590 29 37 61 83 148 255 589 589 30 36 61 82 148 255 589 589 2.27 Russian rouble Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 125 139 165 243 356 690 1 327 2 123 138 164 241 355 689 1 091 3 123 139 163 233 350 684 904 4 123 141 165 234 348 682 758 5 124 143 170 236 347 681 681 6 124 143 172 239 345 680 680 7 124 145 172 240 344 678 678 8 123 144 171 238 344 678 678 9 122 144 169 235 342 676 676 10 122 145 169 235 342 676 676 11 122 145 168 234 341 675 675 12 121 145 167 233 340 674 674 13 120 144 166 231 338 673 673 14 119 143 165 230 337 671 671 15 117 141 163 228 335 669 669 16 114 138 160 226 333 667 667 17 112 136 158 223 330 664 664 18 109 133 155 221 328 662 662 19 107 131 153 219 326 660 660 20 105 129 151 216 323 658 658 21 103 127 149 214 321 655 655 22 101 125 147 212 319 653 653 23 98 122 144 210 317 651 651 24 96 120 142 207 315 649 649 25 94 118 140 205 312 646 646 26 92 116 138 203 310 644 644 27 90 114 136 201 308 642 642 28 88 112 134 199 306 640 640 29 86 110 132 197 304 638 638 30 84 108 130 195 302 636 636 2.28 Singapore dollar Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 0 10 35 113 227 561 1 221 2 1 12 37 115 229 563 1 004 3 2 16 40 109 227 560 832 4 3 19 44 112 227 561 697 5 4 23 50 116 227 561 591 6 6 26 54 121 228 562 562 7 8 28 56 124 228 562 562 8 8 29 56 122 228 562 562 9 8 30 55 121 228 562 562 10 8 31 55 121 228 562 562 11 9 32 55 121 228 562 562 12 10 32 55 120 228 562 562 13 10 33 55 120 227 561 561 14 11 33 55 120 227 561 561 15 12 33 55 120 227 561 561 16 12 32 54 119 227 561 561 17 14 32 54 119 227 561 561 18 14 32 54 120 227 561 561 19 15 33 54 120 227 561 561 20 15 33 55 120 227 562 562 21 16 34 56 121 228 562 562 22 17 34 56 121 228 562 562 23 18 34 56 122 229 563 563 24 18 35 57 122 229 563 563 25 19 35 57 122 229 563 563 26 19 35 57 122 229 563 563 27 21 35 57 122 229 564 564 28 21 35 57 122 230 564 564 29 22 36 57 123 230 564 564 30 22 36 57 123 230 564 564 2.29 South Korean won Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 35 50 75 153 267 601 1 220 2 36 50 76 154 267 601 1 003 3 36 52 76 145 263 596 830 4 36 53 78 146 260 594 695 5 36 55 82 148 259 593 593 6 39 58 87 154 260 595 595 7 36 57 85 152 257 591 591 8 40 62 88 155 261 595 595 9 39 61 87 153 260 594 594 10 34 57 81 147 254 588 588 11 30 53 76 142 249 583 583 12 27 50 73 138 245 580 580 13 24 48 70 136 243 577 577 14 23 47 68 134 241 575 575 15 21 45 67 132 239 573 573 16 19 44 65 131 238 572 572 17 19 43 65 130 237 571 571 18 18 42 64 129 236 570 570 19 18 42 63 129 236 570 570 20 18 42 64 129 236 570 570 21 18 42 64 129 236 570 570 22 18 42 64 129 236 570 570 23 18 42 64 129 236 570 570 24 18 42 63 129 236 570 570 25 19 42 63 129 236 570 570 26 19 41 63 129 236 570 570 27 21 41 63 128 236 570 570 28 21 41 63 128 235 570 570 29 21 41 63 128 235 569 569 30 22 41 63 128 235 569 569 2.30 Turkish lira Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 189 204 230 307 421 755 1 582 2 187 202 227 305 418 753 1 293 3 184 200 224 293 411 745 1 059 4 181 198 223 291 405 739 880 5 178 196 223 289 401 735 742 6 174 194 222 289 396 730 730 7 171 192 220 288 392 726 726 8 167 189 215 282 388 722 722 9 163 185 211 277 384 718 718 10 160 183 207 272 380 714 714 11 156 180 203 268 376 710 710 12 153 176 199 264 372 706 706 13 149 173 195 261 368 702 702 14 146 170 192 257 364 698 698 15 142 166 188 253 361 695 695 16 139 163 185 250 357 691 691 17 136 160 182 247 354 688 688 18 133 157 179 244 351 685 685 19 130 154 176 241 348 683 683 20 127 152 173 239 346 680 680 21 125 149 171 236 343 677 677 22 122 146 168 234 341 675 675 23 120 144 166 231 338 672 672 24 117 141 163 228 336 670 670 25 115 139 161 226 333 667 667 26 113 137 158 224 331 665 665 27 110 134 156 221 329 663 663 28 108 132 154 219 326 660 660 29 106 130 152 217 324 658 658 30 104 128 150 215 322 656 656 2.31 US dollar Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 8 26 51 109 245 579 1 234 2 8 26 51 109 245 579 1 015 3 10 29 53 103 243 577 841 4 12 34 56 100 243 577 704 5 16 40 62 103 244 578 596 6 18 43 66 99 245 579 579 7 19 46 65 92 245 579 579 8 17 44 64 91 245 580 580 9 17 45 66 95 246 580 580 10 19 48 68 99 246 580 580 11 21 50 70 102 246 580 580 12 23 53 71 103 246 580 580 13 24 54 72 103 246 580 580 14 24 55 72 103 246 580 580 15 24 55 72 103 246 580 580 16 24 55 72 103 246 580 580 17 24 55 72 103 246 580 580 18 24 55 72 103 246 580 580 19 24 55 72 103 246 580 580 20 24 55 72 103 246 580 580 21 24 55 72 103 246 581 581 22 24 55 72 103 247 581 581 23 24 55 72 103 247 581 581 24 24 55 72 103 247 581 581 25 24 55 72 103 247 581 581 26 24 55 72 103 247 581 581 27 24 55 72 103 246 581 581 28 24 55 72 103 246 580 580 29 24 55 72 103 246 580 580 30 24 55 72 103 246 580 580 2.32 Yen Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 0 3 13 91 205 539 1 187 2 1 5 12 90 203 537 973 3 2 5 12 81 198 532 805 4 3 6 13 81 196 530 674 5 4 7 18 84 195 529 571 6 4 8 21 88 195 529 529 7 5 8 22 90 194 529 529 8 6 9 22 89 194 528 528 9 7 11 22 88 194 529 529 10 8 11 22 88 195 529 529 11 8 12 23 88 195 529 529 12 9 12 24 88 195 529 529 13 10 14 26 88 195 529 529 14 11 14 27 88 196 530 530 15 11 15 29 89 196 530 530 16 12 16 30 89 196 530 530 17 12 17 31 89 197 531 531 18 14 17 33 90 197 531 531 19 14 19 34 90 198 532 532 20 15 19 35 91 198 532 532 21 15 20 36 92 199 533 533 22 16 20 38 92 199 533 533 23 17 22 39 93 200 534 534 24 18 22 41 93 200 534 534 25 18 23 42 93 200 534 534 26 19 23 43 93 200 534 534 27 19 25 45 93 200 535 535 28 21 25 46 93 201 535 535 29 21 26 47 94 201 535 535 30 22 27 48 94 201 535 535 3. Other exposures 3.1 Euro Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 1 15 21 44 166 303 3 035 2 1 15 21 44 166 339 2 252 3 1 15 24 49 160 352 1 698 4 1 16 27 53 158 350 1 312 5 2 18 30 55 158 341 1 040 6 3 21 33 58 158 328 844 7 4 24 35 60 158 313 699 8 4 24 36 63 158 296 588 9 5 25 37 66 158 279 501 10 5 26 39 68 158 263 432 11 5 26 39 69 158 251 376 12 6 26 39 69 158 251 329 13 6 26 39 69 158 251 290 14 6 26 39 69 158 251 257 15 6 26 40 69 158 251 251 16 8 26 43 69 158 251 251 17 8 26 46 69 158 251 251 18 8 26 48 69 158 251 251 19 9 26 50 69 158 251 251 20 9 26 53 69 158 251 251 21 9 26 55 69 158 251 251 22 10 26 58 69 158 251 251 23 10 26 61 69 158 251 251 24 12 26 63 69 158 251 251 25 12 26 66 69 158 251 251 26 12 26 68 71 158 251 251 27 13 26 71 74 158 251 251 28 13 26 73 76 158 251 251 29 13 26 75 77 158 251 251 30 14 27 78 79 158 251 251 3.2 Czech koruna Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 6 20 26 49 171 310 3 119 2 8 22 28 51 173 349 2 320 3 8 23 31 57 168 361 1 749 4 8 24 34 60 165 360 1 350 5 8 25 37 62 165 350 1 070 6 9 27 39 65 164 336 867 7 10 30 40 66 163 320 717 8 10 30 41 68 163 303 602 9 10 30 42 71 163 285 513 10 10 31 44 73 162 268 441 11 9 30 43 73 162 255 383 12 9 30 43 72 161 254 336 13 8 29 42 72 160 253 296 14 8 29 42 71 160 253 262 15 7 28 41 71 160 252 252 16 8 28 44 70 159 252 252 17 8 28 46 70 159 252 252 18 8 27 49 70 159 251 251 19 9 27 51 70 159 251 251 20 9 28 54 70 159 252 252 21 9 28 57 71 159 252 252 22 10 28 58 71 160 252 252 23 11 29 61 71 160 253 253 24 12 29 63 71 160 253 253 25 12 29 66 71 160 253 253 26 12 29 68 72 160 253 253 27 13 29 71 74 160 253 253 28 13 29 74 76 160 253 253 29 14 29 77 79 160 253 253 30 14 29 79 81 160 253 253 3.3 Danish krone Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 1 15 21 44 166 303 3 034 2 1 15 21 44 166 339 2 252 3 1 15 24 49 160 352 1 698 4 1 16 27 53 157 350 1 312 5 2 18 30 55 157 341 1 040 6 3 21 33 58 157 328 844 7 4 24 34 60 157 312 699 8 4 24 36 63 157 296 588 9 5 25 37 66 157 279 501 10 5 26 39 68 157 263 432 11 5 26 39 69 157 250 376 12 6 26 39 69 157 250 329 13 6 26 39 69 157 250 290 14 6 26 39 69 157 250 257 15 6 26 40 69 157 250 250 16 8 26 43 69 157 250 250 17 8 26 46 69 157 250 250 18 8 26 48 69 157 250 250 19 9 26 50 69 157 250 250 20 9 26 53 69 157 250 250 21 9 26 55 69 157 250 250 22 10 26 58 69 157 250 250 23 10 26 61 69 157 250 250 24 12 26 63 69 157 250 250 25 12 26 66 69 157 250 250 26 12 26 68 71 157 250 250 27 13 26 71 74 157 250 250 28 13 26 73 76 157 250 250 29 13 26 75 77 157 250 250 30 14 27 78 79 157 250 250 3.4 Forint Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 79 93 99 122 244 339 3 088 2 74 88 95 118 239 348 2 314 3 76 91 100 125 236 362 1 749 4 74 90 100 126 231 361 1 353 5 72 89 101 126 229 353 1 076 6 72 90 101 127 226 341 876 7 71 90 101 127 224 325 726 8 70 89 101 128 223 316 611 9 69 89 101 130 221 314 521 10 65 86 99 128 218 310 449 11 63 84 97 126 215 308 391 12 61 82 95 125 213 306 342 13 60 81 94 124 212 305 305 14 60 81 94 123 212 305 305 15 59 80 93 123 212 304 304 16 59 80 93 122 211 304 304 17 58 79 92 122 210 303 303 18 57 78 91 121 210 303 303 19 57 78 91 120 209 302 302 20 56 77 90 120 208 301 301 21 55 76 89 119 207 300 300 22 54 75 88 118 207 299 299 23 53 74 87 117 206 299 299 24 52 73 86 116 205 297 297 25 51 72 85 115 204 296 296 26 50 71 84 114 202 295 295 27 49 70 83 113 201 294 294 28 48 69 82 112 200 293 293 29 47 68 81 111 199 292 292 30 46 67 81 110 198 291 291 3.5 Krona Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 4 18 25 48 169 302 3 031 2 6 20 27 50 171 339 2 252 3 7 22 30 56 167 352 1 699 4 7 23 34 60 165 351 1 313 5 9 26 38 62 165 342 1 042 6 10 28 40 65 165 329 846 7 11 31 42 67 165 313 700 8 11 31 42 69 164 297 589 9 11 31 43 72 164 280 503 10 11 32 45 73 163 264 433 11 11 32 45 74 163 256 377 12 10 31 44 74 162 255 330 13 10 31 44 73 162 255 292 14 10 31 44 73 162 255 259 15 9 30 43 73 161 254 254 16 9 30 43 72 161 254 254 17 9 30 46 72 161 254 254 18 9 30 49 72 161 254 254 19 9 30 51 72 161 254 254 20 9 30 53 73 161 254 254 21 9 30 56 73 162 255 255 22 10 31 58 73 162 255 255 23 11 31 61 73 162 255 255 24 12 31 64 74 162 255 255 25 12 31 66 74 162 255 255 26 12 31 69 74 162 255 255 27 13 31 71 74 162 255 255 28 13 31 73 76 162 255 255 29 14 31 77 78 162 255 255 30 14 31 79 81 162 255 255 3.6 Kuna Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 46 60 67 90 211 306 3 051 2 50 64 71 93 215 342 2 273 3 54 69 77 103 214 356 1 717 4 56 72 83 109 214 355 1 329 5 58 75 87 111 214 347 1 055 6 59 77 89 115 214 334 858 7 60 79 90 116 213 318 711 8 59 79 91 117 212 305 599 9 58 79 91 119 211 304 510 10 57 78 91 120 209 302 440 11 56 77 90 119 208 301 383 12 54 75 88 118 206 299 335 13 52 73 86 116 205 297 297 14 51 72 85 115 203 296 296 15 50 71 84 113 202 295 295 16 49 70 83 112 201 294 294 17 48 69 82 111 200 293 293 18 47 68 81 111 199 292 292 19 46 67 80 110 198 291 291 20 46 67 80 109 198 291 291 21 45 66 79 109 197 290 290 22 44 65 78 108 196 289 289 23 43 64 77 107 196 288 288 24 43 64 77 106 195 288 288 25 42 63 76 105 194 287 287 26 41 62 75 104 193 286 286 27 40 61 74 104 192 285 285 28 39 60 75 103 191 284 284 29 38 59 77 102 190 283 283 30 37 58 79 101 190 282 282 3.7 Lev Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 0 14 21 43 165 303 3 032 2 0 14 21 43 165 339 2 251 3 1 14 23 48 159 351 1 696 4 1 15 26 52 157 350 1 311 5 2 17 29 54 157 341 1 039 6 2 20 32 57 157 328 843 7 4 23 34 59 157 312 698 8 4 24 35 62 157 296 587 9 4 24 37 65 157 279 501 10 4 25 38 67 157 263 432 11 5 26 39 68 157 250 375 12 6 26 39 68 157 250 329 13 6 26 39 68 157 250 290 14 6 26 39 68 157 250 257 15 6 26 40 68 157 250 250 16 8 26 43 68 157 250 250 17 8 26 46 68 157 250 250 18 8 26 48 68 157 250 250 19 9 26 50 68 157 250 250 20 9 26 53 68 157 250 250 21 9 26 55 68 157 250 250 22 10 26 58 68 157 250 250 23 10 26 61 68 157 250 250 24 12 26 63 68 157 250 250 25 12 26 66 69 157 250 250 26 12 26 68 71 157 250 250 27 13 26 71 74 157 250 250 28 13 26 73 76 157 250 250 29 13 26 75 77 157 250 250 30 14 27 78 79 157 250 250 3.8 Pound sterling Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 0 11 22 46 184 308 3 092 2 0 11 22 46 184 345 2 298 3 1 11 24 50 178 358 1 732 4 1 13 26 56 175 357 1 337 5 2 16 29 59 174 347 1 059 6 2 18 33 60 173 333 859 7 3 21 36 60 171 317 710 8 4 23 37 60 170 300 597 9 7 31 42 58 169 283 508 10 9 34 41 57 168 266 438 11 8 33 41 56 168 260 380 12 7 32 41 56 167 260 333 13 6 31 41 56 166 259 293 14 6 30 41 56 165 258 260 15 6 31 41 56 164 257 257 16 8 31 43 56 163 256 256 17 8 31 46 56 162 255 255 18 8 31 48 56 161 254 254 19 9 31 51 57 161 254 254 20 9 31 53 59 162 255 255 21 9 31 56 62 162 255 255 22 10 31 58 64 162 255 255 23 10 31 61 66 161 254 254 24 12 31 63 68 161 254 254 25 12 31 66 70 160 253 253 26 12 31 68 72 160 253 253 27 13 31 71 74 160 252 252 28 13 31 73 76 159 252 252 29 13 31 75 77 159 252 252 30 14 31 78 79 158 251 251 3.9 Romanian leu Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 82 96 102 125 247 342 3 233 2 79 93 100 123 244 361 2 414 3 77 92 100 126 237 376 1 825 4 74 90 101 127 232 375 1 411 5 72 89 101 126 229 366 1 119 6 72 90 102 127 226 352 908 7 71 90 101 126 224 335 751 8 68 88 99 126 221 317 631 9 66 86 99 127 219 312 538 10 65 85 98 127 217 310 463 11 63 84 97 126 215 308 402 12 61 82 95 125 214 306 352 13 60 81 94 123 212 305 310 14 58 79 92 122 210 303 303 15 57 78 91 120 209 302 302 16 56 77 90 119 208 301 301 17 54 75 88 118 207 300 300 18 53 74 87 117 206 299 299 19 53 74 87 116 205 298 298 20 52 73 86 115 204 297 297 21 51 72 85 114 203 296 296 22 50 71 84 114 202 295 295 23 49 70 83 113 201 294 294 24 48 69 82 112 200 293 293 25 47 68 81 110 199 292 292 26 46 67 80 109 198 291 291 27 45 66 79 108 197 290 290 28 44 65 78 107 196 289 289 29 43 64 80 106 195 288 288 30 42 63 82 106 194 287 287 3.10 Zloty Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 55 69 76 98 220 315 3 116 2 54 68 74 97 218 348 2 319 3 52 67 75 101 212 362 1 752 4 51 67 77 103 208 362 1 356 5 50 67 79 103 206 353 1 076 6 49 67 79 104 204 340 875 7 49 68 79 105 202 324 725 8 47 67 79 106 201 307 610 9 46 67 79 107 199 292 520 10 45 66 79 108 198 291 447 11 44 65 78 108 197 290 389 12 44 65 78 107 196 289 340 13 43 64 77 106 195 288 300 14 42 63 76 106 194 287 287 15 41 62 75 105 194 287 287 16 40 61 74 104 193 285 285 17 40 61 74 103 192 285 285 18 39 60 73 103 191 284 284 19 39 60 73 102 191 284 284 20 38 59 72 102 191 283 283 21 38 59 72 102 190 283 283 22 38 59 72 101 190 283 283 23 37 58 71 101 189 282 282 24 37 58 71 100 189 282 282 25 36 57 70 99 188 281 281 26 35 56 70 99 187 280 280 27 35 56 72 98 187 280 280 28 34 55 75 97 186 279 279 29 33 54 78 97 185 278 278 30 33 54 80 96 185 278 278 3.11 Norwegian krone Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 26 40 46 69 191 310 3 109 2 26 40 47 70 191 348 2 313 3 25 40 48 74 185 360 1 744 4 24 40 50 76 181 359 1 347 5 24 41 53 77 180 350 1 067 6 25 43 54 80 179 336 866 7 25 45 56 81 179 320 716 8 25 44 56 83 178 303 602 9 24 45 57 85 177 285 513 10 24 45 58 87 176 269 442 11 23 44 57 87 175 268 384 12 23 44 57 86 175 268 336 13 22 43 56 85 174 267 296 14 21 42 55 85 173 266 266 15 20 41 54 84 172 265 265 16 19 40 53 83 171 264 264 17 19 40 53 82 171 264 264 18 18 39 52 82 171 263 263 19 18 39 52 82 170 263 263 20 18 39 54 82 170 263 263 21 18 39 57 82 170 263 263 22 18 39 59 82 170 263 263 23 18 39 61 82 170 263 263 24 18 39 64 81 170 263 263 25 18 39 66 81 170 263 263 26 17 38 70 81 170 262 262 27 17 38 72 81 169 262 262 28 17 38 74 80 169 262 262 29 17 38 77 80 169 262 262 30 16 37 79 81 168 261 261 3.12 Swiss franc Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 0 0 3 24 146 301 3 015 2 0 1 6 25 147 337 2 238 3 1 2 9 30 141 350 1 687 4 1 3 11 34 139 348 1 303 5 2 4 14 36 139 339 1 033 6 2 4 17 39 139 326 839 7 3 6 19 41 138 311 694 8 4 6 22 44 138 294 584 9 4 8 25 47 138 277 498 10 4 8 28 49 138 261 429 11 4 10 30 51 140 245 373 12 6 10 32 50 138 231 327 13 6 12 35 51 139 232 288 14 6 12 38 50 139 232 255 15 6 14 40 49 138 231 231 16 8 14 43 49 137 230 230 17 8 15 45 52 137 230 230 18 8 16 47 54 137 230 230 19 9 17 50 56 137 230 230 20 9 18 53 59 138 231 231 21 9 19 55 60 138 231 231 22 10 20 57 62 138 231 231 23 10 20 59 64 138 231 231 24 10 22 62 67 138 231 231 25 12 22 65 69 138 231 231 26 12 24 67 70 138 231 231 27 13 24 69 72 138 231 231 28 13 25 72 74 139 231 231 29 13 26 74 77 139 231 231 30 14 27 78 79 141 231 231 3.13 Australian dollar Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 42 56 63 86 207 313 3 152 2 42 56 63 86 207 351 2 341 3 41 56 65 90 201 364 1 763 4 40 56 67 93 198 362 1 361 5 40 57 69 94 197 353 1 078 6 41 59 70 96 195 339 875 7 41 60 71 97 194 323 723 8 40 60 71 98 193 305 608 9 39 60 72 100 192 288 518 10 39 60 73 102 191 284 446 11 38 59 72 102 190 283 388 12 37 58 71 101 190 282 339 13 37 58 71 100 189 282 299 14 36 57 70 100 188 281 281 15 35 56 69 99 187 280 280 16 34 55 68 98 186 279 279 17 34 55 68 97 186 279 279 18 33 54 67 97 185 278 278 19 33 54 67 96 185 278 278 20 33 54 67 96 185 278 278 21 32 53 66 96 185 277 277 22 32 53 66 96 184 277 277 23 32 53 66 95 184 277 277 24 31 52 65 95 183 276 276 25 30 51 67 94 183 275 275 26 30 51 70 93 182 275 275 27 29 50 72 93 181 274 274 28 29 50 75 92 181 274 274 29 28 49 77 92 180 273 273 30 27 48 79 91 179 272 272 3.14 Baht Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 10 24 31 54 175 310 3 118 2 14 28 35 58 179 349 2 320 3 17 32 40 66 177 362 1 750 4 20 35 46 72 177 361 1 353 5 22 39 51 75 178 351 1 072 6 21 39 51 76 176 338 870 7 27 46 57 82 180 321 720 8 25 45 57 84 178 304 605 9 27 47 59 88 179 287 516 10 28 49 62 91 181 274 444 11 30 51 64 93 182 275 386 12 30 51 64 94 183 275 338 13 31 52 65 94 183 276 298 14 31 52 65 95 183 276 276 15 31 52 65 95 183 276 276 16 31 52 65 94 183 276 276 17 31 52 65 94 183 276 276 18 30 51 64 94 182 275 275 19 30 51 64 93 182 275 275 20 30 51 64 93 182 275 275 21 30 51 64 93 182 275 275 22 29 50 63 93 181 274 274 23 29 50 63 93 181 274 274 24 29 50 65 92 181 274 274 25 28 49 67 92 180 273 273 26 28 49 70 91 180 273 273 27 27 48 72 91 179 272 272 28 27 48 75 90 179 272 272 29 26 47 77 90 178 271 271 30 26 47 80 89 178 271 271 3.15 Canadian dollar Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 9 23 30 52 174 313 3 146 2 10 24 31 54 175 351 2 341 3 11 26 34 60 171 364 1 764 4 11 27 38 64 169 363 1 362 5 12 29 41 66 169 353 1 078 6 14 32 44 69 169 339 874 7 16 35 46 71 169 322 722 8 16 36 47 74 169 305 607 9 16 37 49 77 169 287 517 10 17 38 51 79 169 270 445 11 17 38 51 80 169 262 386 12 17 38 51 81 169 262 338 13 17 38 51 81 170 262 298 14 17 38 51 81 170 263 264 15 18 39 52 81 170 263 263 16 17 38 51 81 169 262 262 17 17 38 51 81 169 262 262 18 17 38 51 81 169 262 262 19 17 38 51 81 169 262 262 20 17 38 54 81 170 262 262 21 17 38 57 81 170 262 262 22 17 38 59 81 169 262 262 23 17 38 61 81 169 262 262 24 17 38 64 80 169 262 262 25 16 37 66 80 168 261 261 26 16 37 69 79 168 261 261 27 15 36 72 79 168 260 260 28 15 36 74 79 167 260 260 29 15 36 77 79 167 260 260 30 14 35 79 81 167 260 260 3.16 Chilean peso Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 45 59 65 88 210 317 3 187 2 48 62 68 91 213 357 2 379 3 50 65 74 99 210 371 1 797 4 51 67 78 104 208 370 1 389 5 53 70 82 106 209 360 1 101 6 54 73 84 110 209 346 893 7 56 75 86 112 209 330 739 8 55 75 87 114 209 312 622 9 55 76 88 117 208 301 530 10 56 77 90 119 208 301 456 11 56 77 90 119 208 301 396 12 55 76 89 118 207 300 347 13 54 75 88 118 206 299 306 14 53 74 87 117 205 298 298 15 52 73 86 116 204 297 297 16 51 72 85 115 204 296 296 17 51 72 85 114 203 296 296 18 50 71 84 113 202 295 295 19 49 70 83 113 201 294 294 20 48 69 82 112 201 293 293 21 48 69 82 111 200 293 293 22 47 68 81 110 199 292 292 23 46 67 80 110 198 291 291 24 45 66 79 109 197 290 290 25 44 65 78 108 196 289 289 26 43 64 77 107 195 288 288 27 42 63 76 106 194 287 287 28 41 62 76 105 194 286 286 29 41 62 78 104 193 286 286 30 40 61 82 103 192 285 285 3.17 Colombian peso Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 76 90 97 120 241 336 3 285 2 80 94 101 124 245 366 2 450 3 80 95 104 129 240 381 1 853 4 79 95 106 132 237 380 1 433 5 82 99 111 135 238 371 1 137 6 84 102 114 139 239 357 923 7 86 105 116 142 239 341 764 8 87 107 118 145 240 333 643 9 88 108 120 149 240 333 547 10 88 109 122 151 240 333 471 11 88 109 122 151 240 333 409 12 87 108 121 150 239 332 358 13 85 107 120 149 238 331 331 14 84 105 118 148 236 329 329 15 83 104 117 146 235 328 328 16 81 102 115 145 233 326 326 17 80 101 114 143 232 325 325 18 78 99 112 142 230 323 323 19 77 98 111 141 229 322 322 20 76 97 110 139 228 321 321 21 74 95 108 138 226 319 319 22 73 94 107 136 225 318 318 23 71 92 105 135 223 316 316 24 70 91 104 133 222 315 315 25 68 89 102 132 220 313 313 26 66 87 100 130 219 312 312 27 65 86 99 129 217 310 310 28 63 84 97 127 216 308 308 29 62 83 96 125 214 307 307 30 60 81 94 124 213 305 305 3.18 Hong Kong dollar Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 2 16 23 46 167 314 3 161 2 6 20 26 49 171 353 2 352 3 8 23 31 56 167 366 1 773 4 10 25 36 62 167 364 1 369 5 12 29 41 65 168 355 1 084 6 14 32 44 69 169 340 879 7 16 35 46 71 169 324 726 8 16 36 47 74 169 306 610 9 16 37 49 77 169 289 520 10 17 38 51 80 169 272 447 11 17 38 51 80 169 262 389 12 17 38 51 80 169 262 340 13 16 37 50 80 168 261 300 14 15 36 49 79 168 260 265 15 15 36 49 78 167 260 260 16 14 35 48 77 166 259 259 17 13 34 47 77 165 258 258 18 13 34 49 77 165 258 258 19 13 34 52 76 165 258 258 20 13 34 54 76 165 258 258 21 13 34 57 77 165 258 258 22 13 34 60 77 165 258 258 23 13 34 62 77 165 258 258 24 13 34 65 77 165 258 258 25 13 34 67 76 165 258 258 26 13 34 70 76 165 258 258 27 13 33 72 76 165 258 258 28 13 33 75 78 164 257 257 29 14 33 77 79 164 257 257 30 14 33 80 81 164 257 257 3.19 Indian rupee Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 88 102 109 131 253 348 3 418 2 89 102 109 132 253 379 2 548 3 88 103 111 136 247 394 1 924 4 87 103 114 140 245 393 1 486 5 88 105 117 141 244 383 1 177 6 89 107 118 144 243 368 954 7 90 109 120 145 243 350 789 8 89 109 121 148 243 335 662 9 89 109 121 150 242 334 564 10 88 108 121 150 240 333 485 11 86 107 120 149 238 331 421 12 84 105 118 148 236 329 368 13 82 103 116 146 234 327 327 14 80 101 114 144 232 325 325 15 78 99 112 142 231 324 324 16 76 97 110 140 229 321 321 17 75 96 109 138 227 320 320 18 73 94 107 137 225 318 318 19 72 93 106 135 224 317 317 20 71 92 105 134 223 316 316 21 70 91 104 133 222 315 315 22 69 90 103 132 221 314 314 23 67 89 102 131 220 313 313 24 66 87 100 130 218 311 311 25 65 86 99 129 217 310 310 26 64 85 98 128 216 309 309 27 63 84 97 127 215 308 308 28 62 83 96 125 214 307 307 29 61 82 95 124 213 306 306 30 60 81 94 123 212 305 305 3.20 Mexican peso Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 340 354 360 383 505 600 3 478 2 74 88 94 117 239 384 2 581 3 76 91 99 125 236 396 1 940 4 78 94 105 131 236 394 1 495 5 81 98 110 134 237 383 1 182 6 83 101 113 138 238 368 957 7 85 104 115 140 238 350 791 8 86 105 117 144 239 332 664 9 86 107 119 147 239 332 565 10 86 107 120 149 239 332 487 11 86 107 120 150 239 331 423 12 86 107 120 150 239 331 370 13 87 108 121 150 239 332 332 14 87 108 121 151 239 332 332 15 88 109 122 152 240 333 333 16 89 110 123 153 241 334 334 17 90 111 124 154 242 335 335 18 91 112 125 155 243 336 336 19 92 113 126 156 244 337 337 20 93 114 127 156 245 338 338 21 93 114 127 156 245 338 338 22 93 114 127 156 245 338 338 23 92 113 126 156 244 337 337 24 91 112 125 155 243 336 336 25 90 111 124 154 243 335 335 26 89 110 123 153 241 334 334 27 88 109 122 152 240 333 333 28 87 108 121 150 239 332 332 29 85 106 119 149 238 330 330 30 84 105 118 148 236 329 329 3.21 New Taiwan dollar Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 0 4 11 34 155 306 3 073 2 0 4 11 34 155 343 2 281 3 1 5 13 38 149 356 1 718 4 1 5 15 41 146 354 1 326 5 2 6 18 42 145 344 1 050 6 2 8 20 45 144 331 852 7 3 10 21 46 144 315 704 8 4 10 22 48 143 298 592 9 4 10 25 50 142 281 504 10 4 10 28 52 142 264 434 11 5 10 31 53 141 248 377 12 6 10 33 53 141 234 331 13 6 12 35 53 141 234 291 14 6 12 38 53 142 235 258 15 6 14 41 53 142 235 235 16 8 14 43 53 142 235 235 17 8 15 46 54 142 235 235 18 8 16 48 54 143 236 236 19 9 17 50 57 143 236 236 20 9 19 53 59 144 237 237 21 9 19 56 62 145 238 238 22 10 20 58 64 146 239 239 23 10 21 61 66 146 239 239 24 12 22 63 68 147 240 240 25 12 22 66 70 147 240 240 26 12 24 68 72 148 241 241 27 13 25 71 74 148 241 241 28 13 26 73 76 148 241 241 29 14 27 76 78 149 242 242 30 14 27 79 80 149 242 242 3.22 New Zealand dollar Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 48 62 69 92 213 313 3 152 2 49 63 70 93 214 351 2 341 3 49 63 72 97 208 364 1 764 4 48 64 74 100 205 363 1 363 5 48 65 77 101 204 353 1 080 6 49 67 79 104 204 340 876 7 49 68 79 105 202 324 725 8 48 68 80 107 202 306 610 9 48 69 81 109 201 294 520 10 47 68 81 110 199 292 448 11 46 67 80 109 198 291 389 12 44 65 78 108 196 289 341 13 42 63 76 106 195 287 300 14 41 62 75 105 193 286 286 15 39 60 73 103 192 285 285 16 38 59 72 101 190 283 283 17 37 58 71 100 189 282 282 18 35 56 69 99 188 280 280 19 35 56 69 98 187 280 280 20 34 55 68 98 186 279 279 21 33 54 67 97 186 278 278 22 33 54 67 96 185 278 278 23 32 53 66 96 184 277 277 24 31 52 65 95 184 276 276 25 31 52 67 94 183 276 276 26 30 51 70 94 182 275 275 27 29 50 72 93 181 274 274 28 29 50 75 92 181 274 274 29 28 49 78 92 180 273 273 30 27 48 80 91 179 272 272 3.23 Rand Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 110 124 130 153 275 370 3 411 2 111 125 132 154 276 378 2 541 3 112 127 135 161 272 393 1 918 4 112 128 139 165 270 392 1 482 5 113 130 142 167 270 382 1 174 6 115 133 145 170 269 367 953 7 116 135 146 171 269 362 788 8 115 135 146 173 268 361 663 9 114 135 147 175 267 360 565 10 114 134 147 176 266 359 486 11 112 133 146 176 264 357 422 12 110 131 144 174 262 355 370 13 108 129 142 172 260 353 353 14 106 127 140 170 258 351 351 15 104 125 138 167 256 349 349 16 101 122 135 165 253 346 346 17 99 120 133 162 251 344 344 18 97 118 131 160 249 342 342 19 95 116 129 158 247 340 340 20 93 114 127 156 245 338 338 21 91 112 125 155 243 336 336 22 89 110 123 153 241 334 334 23 88 109 122 151 240 333 333 24 86 107 120 149 238 331 331 25 84 105 118 148 236 329 329 26 82 103 116 146 234 327 327 27 80 101 114 144 233 326 326 28 79 100 113 142 231 324 324 29 77 98 111 141 229 322 322 30 76 97 110 139 228 321 321 3.24 Real Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 168 182 189 211 333 428 3 423 2 177 191 198 221 342 437 2 583 3 181 196 204 230 341 436 1 962 4 182 198 208 234 339 433 1 527 5 182 199 211 236 339 431 1 216 6 182 200 212 238 337 430 989 7 182 202 213 238 336 428 819 8 181 201 212 239 334 427 689 9 180 200 212 241 332 425 587 10 179 200 212 241 331 424 505 11 177 198 211 240 329 422 439 12 174 195 208 238 326 419 419 13 171 192 205 235 323 416 416 14 168 189 202 232 320 413 413 15 165 186 199 229 317 410 410 16 162 183 196 225 314 407 407 17 159 180 193 222 311 404 404 18 155 176 189 219 308 400 400 19 152 173 186 216 304 397 397 20 149 170 183 213 301 394 394 21 146 167 180 210 298 391 391 22 143 164 177 207 295 388 388 23 140 161 174 203 292 385 385 24 137 158 171 200 289 382 382 25 134 155 168 197 286 379 379 26 131 152 165 194 283 376 376 27 128 149 162 191 280 373 373 28 125 146 159 188 277 370 370 29 122 143 156 185 274 367 367 30 119 140 153 183 271 364 364 3.25 Renminbi-yuan Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 23 37 44 67 188 318 3 199 2 24 38 45 67 189 356 2 376 3 24 39 47 73 184 369 1 790 4 23 39 50 76 181 368 1 382 5 24 41 53 77 180 358 1 095 6 24 43 54 80 179 344 887 7 25 45 55 81 178 327 734 8 24 44 56 82 177 309 616 9 24 44 56 85 176 292 525 10 23 44 57 86 176 274 452 11 23 44 57 86 175 268 392 12 22 43 56 86 174 267 343 13 21 42 55 85 174 267 302 14 21 42 55 85 173 266 268 15 21 42 55 84 173 266 266 16 20 42 55 84 173 266 266 17 20 41 54 84 173 265 265 18 20 41 54 84 173 265 265 19 21 42 55 84 173 266 266 20 21 42 55 84 173 266 266 21 21 42 57 84 173 266 266 22 21 42 60 84 173 266 266 23 21 42 62 84 173 266 266 24 20 41 65 84 172 265 265 25 20 41 67 84 172 265 265 26 20 41 70 83 172 265 265 27 20 41 72 83 172 265 265 28 19 40 76 83 171 264 264 29 19 40 78 83 171 264 264 30 19 40 81 82 171 264 264 3.26 Ringgit Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 19 33 40 63 184 321 3 233 2 21 35 42 65 186 359 2 401 3 22 37 46 71 182 372 1 808 4 23 39 50 76 181 371 1 395 5 25 42 54 79 182 361 1 105 6 27 45 57 82 182 346 895 7 29 48 59 85 182 330 740 8 29 49 61 88 182 312 622 9 30 50 62 91 182 294 530 10 31 51 64 93 183 277 456 11 31 52 65 94 183 276 396 12 31 52 65 95 183 276 347 13 31 52 65 95 183 276 306 14 31 52 65 95 183 276 276 15 31 52 65 94 183 276 276 16 30 51 64 94 183 275 275 17 30 51 64 94 183 275 275 18 30 51 64 94 182 275 275 19 30 51 64 94 183 275 275 20 31 52 65 94 183 276 276 21 31 52 65 94 183 276 276 22 31 52 65 94 183 276 276 23 31 52 65 94 183 276 276 24 30 51 66 94 182 275 275 25 30 51 69 94 182 275 275 26 30 51 71 93 182 275 275 27 29 50 74 93 181 274 274 28 29 50 76 92 181 274 274 29 28 49 78 92 180 273 273 30 28 49 82 91 180 273 273 3.27 Russian rouble Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 120 134 140 163 285 380 3 434 2 118 132 139 162 283 380 2 555 3 117 131 140 165 276 394 1 926 4 116 132 142 168 273 393 1 487 5 116 133 145 169 272 383 1 177 6 116 134 146 171 270 368 954 7 116 135 146 172 269 362 789 8 115 135 147 174 269 361 663 9 114 135 147 175 267 360 564 10 114 135 148 177 267 360 486 11 114 135 148 177 266 359 422 12 113 134 147 176 265 358 369 13 111 132 145 175 263 356 356 14 110 131 144 174 262 355 355 15 108 129 142 171 260 353 353 16 106 127 140 169 258 351 351 17 103 124 137 166 255 348 348 18 101 122 135 164 253 346 346 19 98 119 132 162 251 344 344 20 96 117 130 160 248 341 341 21 94 115 128 158 246 339 339 22 92 113 126 155 244 337 337 23 90 111 124 153 242 335 335 24 87 108 121 151 240 332 332 25 85 106 119 149 237 330 330 26 83 104 117 147 235 328 328 27 81 102 115 145 233 326 326 28 79 100 113 143 231 324 324 29 77 98 111 141 229 322 322 30 75 96 109 139 227 320 320 3.28 Singapore dollar Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 0 4 10 33 155 312 3 141 2 0 6 13 35 157 351 2 337 3 1 8 16 42 153 364 1 761 4 1 10 21 47 152 362 1 360 5 2 13 25 50 152 353 1 077 6 2 16 28 53 153 339 873 7 3 19 30 56 153 322 722 8 4 20 32 58 153 305 607 9 4 21 33 61 153 288 517 10 4 22 35 63 153 270 445 11 5 22 35 64 153 254 387 12 6 21 34 64 153 245 339 13 6 21 37 64 152 245 299 14 6 21 39 64 152 245 265 15 8 21 41 63 152 245 245 16 8 20 44 63 152 244 244 17 8 20 47 63 152 245 245 18 8 21 49 63 152 245 245 19 9 21 51 63 152 245 245 20 9 21 54 64 152 245 245 21 10 22 57 64 153 246 246 22 10 22 60 65 153 246 246 23 11 23 62 67 154 247 247 24 12 23 65 69 154 247 247 25 12 24 67 71 154 247 247 26 12 24 70 73 154 247 247 27 13 25 72 75 154 247 247 28 13 26 75 77 155 248 248 29 14 27 77 79 155 248 248 30 14 28 80 81 155 248 248 3.29 South Korean won Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 30 44 51 73 195 312 3 141 2 31 44 51 74 195 350 2 334 3 29 44 52 78 189 363 1 759 4 28 44 54 81 185 361 1 357 5 28 45 57 81 184 352 1 074 6 31 49 61 86 185 337 871 7 29 48 59 84 182 321 720 8 33 52 64 91 186 304 605 9 32 52 65 93 185 286 515 10 26 47 60 89 179 272 443 11 22 43 56 85 174 267 385 12 18 39 52 82 170 263 337 13 16 37 50 79 168 261 297 14 14 35 48 77 166 259 263 15 12 33 46 76 164 257 257 16 11 32 45 74 163 256 256 17 10 31 46 73 162 255 255 18 9 30 49 73 161 254 254 19 9 30 51 72 161 254 254 20 9 30 54 72 161 254 254 21 9 30 57 72 161 254 254 22 10 30 58 72 161 254 254 23 11 30 61 72 161 254 254 24 12 30 63 72 161 254 254 25 12 30 66 72 161 254 254 26 12 30 69 72 161 254 254 27 13 29 72 74 161 253 253 28 13 29 74 76 160 253 253 29 14 29 77 79 160 253 253 30 14 29 79 81 160 253 253 3.30 Turkish lira Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 184 198 205 228 349 444 4 139 2 182 196 202 225 347 448 3 069 3 177 192 201 226 337 459 2 287 4 173 189 199 226 330 453 1 750 5 169 186 198 223 326 439 1 377 6 166 184 196 222 321 418 1 105 7 164 183 194 219 317 410 904 8 160 179 191 218 313 406 754 9 156 176 188 217 309 402 640 10 152 173 186 215 305 397 549 11 148 169 182 212 301 393 475 12 144 165 178 208 297 389 414 13 141 162 175 204 293 386 386 14 137 158 171 200 289 382 382 15 133 154 167 197 286 378 378 16 130 151 164 194 282 375 375 17 127 148 161 191 279 372 372 18 124 145 158 188 276 369 369 19 121 142 155 185 273 366 366 20 119 140 153 182 271 364 364 21 116 137 150 180 268 361 361 22 113 135 148 177 266 359 359 23 111 132 145 175 263 356 356 24 108 129 142 172 261 353 353 25 106 127 140 170 258 351 351 26 104 125 138 167 256 349 349 27 101 122 135 165 254 346 346 28 99 120 133 163 251 344 344 29 97 118 131 161 249 342 342 30 95 116 129 159 247 340 340 3.31 US dollar Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 0 14 26 53 173 316 3 179 2 0 14 26 53 173 355 2 365 3 1 17 28 57 169 367 1 781 4 1 20 32 62 168 366 1 374 5 2 23 37 68 169 356 1 088 6 4 26 39 69 170 341 881 7 6 30 42 72 170 325 728 8 9 34 46 74 170 307 612 9 10 37 49 76 171 289 521 10 11 38 51 76 171 272 448 11 12 40 52 78 171 264 389 12 13 41 54 79 171 264 341 13 14 42 54 79 171 264 300 14 14 43 55 80 171 264 266 15 14 43 55 80 171 264 264 16 14 43 55 80 171 263 263 17 14 43 55 80 171 263 263 18 14 43 55 80 171 263 263 19 14 43 55 80 171 264 264 20 14 43 55 80 171 264 264 21 14 43 57 80 171 264 264 22 14 43 59 80 172 265 265 23 14 43 62 80 172 265 265 24 14 43 65 80 172 265 265 25 14 43 67 80 172 265 265 26 14 43 70 80 172 264 264 27 14 43 72 80 171 264 264 28 14 43 75 80 171 264 264 29 14 43 77 80 171 264 264 30 14 43 80 81 171 264 264 3.32 Yen Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 0 0 3 11 133 304 3 049 2 0 1 6 14 131 340 2 261 3 1 2 9 17 124 352 1 702 4 1 3 12 20 121 350 1 313 5 2 4 15 23 120 341 1 040 6 2 5 17 26 120 327 843 7 3 6 19 29 119 311 697 8 4 6 22 30 119 294 586 9 4 8 25 33 119 278 499 10 4 9 28 36 120 261 429 11 4 10 30 38 120 245 373 12 6 10 32 40 120 230 327 13 6 12 35 42 120 215 288 14 6 12 37 46 121 213 255 15 6 14 40 48 121 214 227 16 8 14 43 49 121 214 214 17 8 15 45 52 122 214 214 18 8 16 47 54 122 215 215 19 9 17 50 56 124 215 215 20 9 17 53 59 127 216 216 21 9 19 55 60 128 217 217 22 10 20 57 62 130 217 217 23 10 20 59 64 131 218 218 24 10 22 62 66 133 218 218 25 12 22 64 68 135 218 218 26 12 24 67 70 136 218 218 27 13 24 69 72 137 218 218 28 13 25 72 74 139 218 218 29 13 26 74 77 139 219 219 30 14 27 77 79 141 219 219 ANNEX III Volatility adjustment to the relevant risk-free interest rate term structure Currency National insurance market Volatility adjustment (in bps) Euro Austria 10 Euro Belgium 10 Euro Cyprus 10 Euro Estonia 10 Euro Finland 10 Euro France 10 Euro Germany 10 Euro Greece 10 Euro Ireland 10 Euro Italy 10 Euro Latvia 10 Euro Lithuania 10 Euro Luxembourg 10 Euro Malta 10 Euro Netherlands 10 Euro Portugal 10 Euro Slovakia 10 Euro Slovenia 10 Euro Spain 10 Czech koruna Czech Republic 6 Danish krone Denmark 34 Forint Hungary 4 Krona Sweden 4 Kuna Croatia 8 Lev Bulgaria  4 Pound sterling United Kingdom 21 Romanian leu Romania 4 Zloty Poland 7 KrÃ ³na Iceland 18 Norwegian krone Norway 29 Swiss franc Liechtenstein 0 Swiss franc Switzerland 0 Australian dollar Australia 11 Canadian dollar Canada 22 US dollar United States 38 Yen Japan 1